 
Exhibit 10.1


 

 
 
GRAPHIC [jpmorganlogo.jpg]
 
 
LOAN AGREEMENT
 
 
dated as of
 
 
April 17, 2014
 
 
among
 
 
AKORN, INC.
 
The Other Loan Parties Party Hereto
 
 
The Lenders Party Hereto,
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
and
 
 BANK OF AMERICA, N.A., DEUTSCHE BANK AG NEW YORK BRANCH and MORGAN
STANLEY SENIOR FUNDING, INC.,
as Syndication Agents,
 


 


 

--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, DEUTSCHE BANK SECURITIES, INC. and MORGAN STANLEY SENIOR
FUNDING, INC.,
as Joint Bookrunners and Joint Lead Arrangers
 

 

 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
ARTICLE I Definitions
1
   
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
33
SECTION 1.03.
Terms Generally
33
SECTION 1.04.
Accounting Terms; GAAP
33
SECTION 1.05.
Pro Forma Adjustments for Acquisitions and Dispositions
34
SECTION 1.06.
Status of Obligations
34
     
ARTICLE II The Credits
34
   
SECTION 2.01.
Commitments
34
SECTION 2.02.
Loans and Borrowings
34
SECTION 2.03.
Procedure for Borrowings
34
SECTION 2.04.
Reserved
35
SECTION 2.05.
Reserved
35
SECTION 2.06.
Reserved
35
SECTION 2.07.
Reserved
35
SECTION 2.08.
Conversion and Continuation Options
35
SECTION 2.09.
Incremental Facility
36
SECTION 2.10.
Repayment of Loans; Evidence of Debt
38
SECTION 2.11.
Prepayment of Loans
39
SECTION 2.12.
Fees
43
SECTION 2.13.
Interest
43
SECTION 2.14.
Alternate Rate of Interest
44
SECTION 2.15.
Increased Costs
44
SECTION 2.16.
Break Funding Payments
45
SECTION 2.17.
Withholding of Taxes; Gross-Up
46
SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
49
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
51
SECTION 2.20.
Defaulting Lenders
51
SECTION 2.21.
Returned Payments
51
SECTION 2.22.
Banking Services and Swap Agreements
52
SECTION 2.23.
Extension of Loans
52
SECTION 2.24.
Refinancing Amendments
54
     
ARTICLE III Representations and Warranties
55
     
SECTION 3.01.
Organization; Powers
55
SECTION 3.02.
Authorization; Enforceability
55
SECTION 3.03.
Governmental Approvals; No Conflicts
56
SECTION 3.04.
Financial Condition; No Material Adverse Change
56
SECTION 3.05.
Properties
56
SECTION 3.06.
Litigation and Environmental Matters
56
SECTION 3.07.
Compliance with Laws and Agreements; No Default
57
SECTION 3.08.
Investment Company Status
57
SECTION 3.09.
Taxes
57

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
SECTION 3.10.
ERISA
57
SECTION 3.11.
Disclosure
57
SECTION 3.12.
Solvency
58
SECTION 3.13.
Insurance
58
SECTION 3.14.
Capitalization and Subsidiaries
58
SECTION 3.15.
Security Interest in Collateral
58
SECTION 3.16.
Employment Matters
58
SECTION 3.17.
Federal Reserve Regulations
59
SECTION 3.18.
Use of Proceeds
59
SECTION 3.19.
Anti-Corruption Laws and Sanctions
59
     
ARTICLE IV Conditions
59
     
SECTION 4.01.
Signing Date
59
SECTION 4.02.
Closing Date
60
     
ARTICLE V Affirmative Covenants
63
     
SECTION 5.01.
Financial Statements; Other Information
63
SECTION 5.02.
Notices of Material Events
64
SECTION 5.03.
Existence; Conduct of Business
65
SECTION 5.04.
Payment of Obligations
65
SECTION 5.05.
Maintenance of Properties
65
SECTION 5.06.
Books and Records; Inspection Rights
66
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
66
SECTION 5.08.
Use of Proceeds
66
SECTION 5.09.
Insurance
66
SECTION 5.10.
Maintenance of Ratings
66
SECTION 5.11.
Additional Collateral; Further Assurances
67
SECTION 5.12.
Designation of Subsidiaries
68
     
ARTICLE VI Negative Covenants
68
     
SECTION 6.01.
Indebtedness
68
SECTION 6.02.
Liens
70
SECTION 6.03.
Fundamental Changes
71
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
71
SECTION 6.05.
Asset Sales
73
SECTION 6.06.
Sale and Leaseback Transactions
73
SECTION 6.07.
Swap Agreements
74
SECTION 6.08.
Restricted Payments; Subordinated Indebtedness
74
SECTION 6.09.
Transactions with Affiliates
75
SECTION 6.10.
Restrictive Agreements
75
SECTION 6.11.
Amendment of Organizational Documents
76
     
ARTICLE VII Events of Default
76
   
ARTICLE VIII The Administrative Agent
79
   
SECTION 8.01.
Appointment
79
SECTION 8.02.
Rights as a Lender
79

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
SECTION 8.03.
Duties and Obligations
79
SECTION 8.04.
Reliance
80
SECTION 8.05.
Actions through Sub-Agents
80
SECTION 8.06.
Resignation
80
SECTION 8.07.
Non-Reliance
81
SECTION 8.08.
Other Agency Titles
81
SECTION 8.09.
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
82
     
ARTICLE IX Miscellaneous
82
     
SECTION 9.01.
Notices
82
SECTION 9.02.
Waivers; Amendments
84
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
85
SECTION 9.04.
Successors and Assigns
87
SECTION 9.05.
Survival
90
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
91
SECTION 9.07.
Severability
91
SECTION 9.08.
Right of Setoff
91
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
92
SECTION 9.10.
WAIVER OF JURY TRIAL
92
SECTION 9.11.
Headings
92
SECTION 9.12.
Confidentiality
92
SECTION 9.13.
Several Obligations; Nonreliance; Violation of Law
93
SECTION 9.14.
USA PATRIOT Act
94
SECTION 9.15.
Disclosure
94
SECTION 9.16.
Appointment for Perfection
94
SECTION 9.17.
Interest Rate Limitation
94
SECTION 9.18.
No Advisory or Fiduciary Responsibility
94
SECTION 9.19.
Authorization to Distribute Certain Materials to Public-Siders
95
SECTION 9.20.
Intercreditor Arrangements
95
     
ARTICLE X Loan Guaranty
96
     
SECTION 10.01.
Guaranty
96
SECTION 10.02.
Guaranty of Payment
96
SECTION 10.03.
No Discharge or Diminishment of Loan Guaranty
96
SECTION 10.04.
Defenses Waived
97
SECTION 10.05.
Rights of Subrogation
97
SECTION 10.06.
Reinstatement; Stay of Acceleration
97
SECTION 10.07.
Information
97
SECTION 10.08.
Termination
98
SECTION 10.09.
Taxes
98
SECTION 10.10.
Maximum Liability
98
SECTION 10.11.
Contribution
98
SECTION 10.12.
Liability Cumulative
99
SECTION 10.13.
Keepwell
99

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULES:
 
Commitment Schedule
Schedule 3.05 -- Properties
Schedule 3.06 -- Disclosed Matters
Schedule 3.13 -- Insurance
Schedule 3.14 – Capitalization and Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments
Schedule 6.10 -- Existing Restrictions
 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Assumption
Exhibit B-1 -- Form of Opinion of Borrower’s New York Counsel
Exhibit B-2 -- Form of Opinion of Borrower’s Louisiana Counsel
Exhibit C – Reserved
Exhibit D – Form of Compliance Certificate
Exhibit E -- Joinder Agreement
Exhibit F-1 -- U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-2 -- U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3 -- U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-4 -- U.S. Tax Certificate (For Foreign that are Partnerships for U.S.
Federal Income Tax Purposes)
 
Exhibit G -- List of Closing Documents
Exhibit H – Discounted Prepayment Option Notice
Exhibit I -- Lender Participation Notice
Exhibit J -- Discounted Voluntary Prepayment Notice
 

 
iv

--------------------------------------------------------------------------------

 

LOAN AGREEMENT dated as of April 17, 2014 (as it may be amended or modified from
time to time, this “Agreement”) among AKORN, INC., the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABL Administrative Agent” means JPMorgan Chase Bank, N.A., as the
“Administrative Agent” under the ABL Credit Facility, and any successor thereto.
 
“ABL Credit Agreement” means the Credit Agreement, dated as of the date hereof
among the Borrower, the various lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (as such agreement may be
amended, restated, supplemented, refinanced, replaced, extended or otherwise
modified from time to time).
 
“ABL Credit Facility” means the credit facility evidenced by the ABL Credit
Agreement.
 
“ABL First Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
 
 “ABL Loans” means the “Loans” as defined in the ABL Credit Facility.
 
 “ABL Loan Documents” means any agreement or instrument governing or evidencing
the ABL Loans.
 
“ABL Obligations Payment Date” has the meaning assigned to such term in the
Intercreditor Agreement.
 
 “ABL Representative” has the meaning assigned to such term in the Intercreditor
Agreement.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
 
“Acceptable Price” has the meaning assigned to such term in Section
2.11(g)(iii).
 
“Acceptance Date” has the meaning assigned to such term in Section 2.11(g)(ii).
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise, (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person, or (c) consummates a
Drug Acquisition.
 
 
1

--------------------------------------------------------------------------------

 
 
“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Debt pursuant to a Refinancing Amendment in accordance with Section 2.24,
provided that each Additional Refinancing Lender shall be subject to the
approval of (i) the Administrative Agent, such approval not to be unreasonably
withheld or delayed, to the extent that each such Additional Refinancing Lender
is not then an existing Lender, an Affiliate of a then existing Lender or an
Approved Fund, and (ii) the Borrower.
 
 “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agency Site” means the Intralinks or another electronic platform site
established by the Administrative Agent to administer this Agreement.
 
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all of the Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% (without any rounding) and (d) 2.0%
per annum.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clauses (a), (b) and (d) above and shall be determined without
reference to clause (c) above.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Discount” has the meaning assigned to such term in Section
2.11(g)(iii).
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Percentage” means, as to any Lender, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments (or, at any
time after the Closing Date, the percentage which the aggregate principal amount
of such Lender’s Loans then outstanding constitutes of the aggregate principal
amount of the Loans then outstanding); provided that, in accordance with
Section 2.20, so long as any Lender shall be a Defaulting Lender, such
Defaulting Lender’s Commitment shall be disregarded in the foregoing
calculations.
 
“Applicable Rate” means, (i) 2.50% per annum for any ABR Loan, and (ii) 3.50%
per annum for any Eurodollar Loan (provided that, in each case, if the Senior
Secured Net Leverage Ratio for any fiscal quarter is less than or equal to 2.25
to 1.00, such Applicable Rate shall decrease by 0.25% (i.e., 25 basis points)).
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Arranger” means each of J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Deutsche Bank Securities, Inc. and Morgan Stanley
Senior Funding, Inc., each in its capacity as joint lead arranger and joint
bookrunner for the credit facility evidenced by this Agreement.
 
 “Assignment and Assumption” means an assignment and assumption entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:
 
(i) $50,000,000, plus
 
(ii) Cumulative Consolidated Net Income (excluding the effects of purchase
accounting), plus
 
(iii) the amount of any capital contributions or Net Proceeds from any Permitted
Equity Issuance (or issuance of Indebtedness or Disqualified Equity Interests
that have been converted into or exchanged for Qualified Equity Interests)
(other than any capital contributions or equity or debt issuances to the extent
utilized in connection with transactions permitted pursuant to Section 6.04 or
Section 6.08) received by or made to the Borrower during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time, plus
 
(iv) to the extent not already included in the calculation of Cumulative
Consolidated Net Income, the aggregate amount of all cash dividends and other
cash distributions received by the Borrower or any Restricted Subsidiary from
any Unrestricted Subsidiaries during the period from the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time, plus
 
(v) to the extent not (i) already included in the calculation of Cumulative
Consolidated Net Income, or (ii) required to prepay Loans in accordance with
Section 2.11, the aggregate amount of all Net Proceeds received by the Borrower
or any Restricted Subsidiary in connection with the sale, transfer or other
disposition of its ownership interest in any Unrestricted Subsidiary during the
period from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time, plus
 
 
3

--------------------------------------------------------------------------------

 
 
(vi) Net Proceeds of sales of investments made under Section 6.04(n) during the
period from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time, plus
 
(vii) returns, profits, distributions and similar amounts received on
investments made under Section 6.04(n) during the period from the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time; provided that any such non-cash returns, profits,
distributions or similar amounts received shall be restricted to such
investments initially made on a non-cash basis, plus
 
(ix) the aggregate amount of Retained Declined Proceeds during the period from
the Business Day immediately following the Closing Date through and including
the Available Amount Reference Time.
 
 “Banking Services” means each and any of the following bank services provided
to any Loan Party or its Subsidiaries by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
 
“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
 
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
 
“Borrower” means Akorn, Inc., a Louisiana corporation.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
 
4

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CFC” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Signing Date) of Equity Interests representing
more than 35% (or, solely in the case of John N. Kapoor, Ph.D, the Chairman of
the Board of Directors of the Borrower on the Signing Date, 40%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower, (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group.
 
 “Change in Law” means the occurrence after the Signing Date or, with respect to
any Lender, such later date on which such Lender becomes a party to this
Agreement) of any of the following:  (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline, requirement or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Signing Date; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
 
“Charges” has the meaning assigned to such term in Section 9.17.
 
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02) except that in Section
4.02(c) the reference to the Closing Date shall be construed as the date on
which the other conditions in Section 4.02 are fulfilled.
 
 
5

--------------------------------------------------------------------------------

 
 
“Closing Date Guarantors” means the Target and its Subsidiaries.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations; provided, that the Collateral shall
not include Excluded Assets.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by the Borrower or any of the Restricted Subsidiaries and
delivered to the Administrative Agent.
 
“Commitment” means (a) as to any Lender, the aggregate commitment of such Lender
to make Loans as set forth in the Commitment Schedule or in the most recent
Assignment and Assumption executed by such Lender, as applicable, and (b) as to
all Lenders, the aggregate commitment of all Lenders to make Loans, which
aggregate commitment shall be six hundred million dollars ($600,000,000) on the
Signing Date.  After advancing the Loans, each reference to a Lender's
Commitment shall refer to such Lender's Applicable Percentage of the Loans.
 
“Commitment Schedule” means the Schedule attached hereto identified as such.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 etseq.),
as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to such term in Section 9.01(d).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 
6

--------------------------------------------------------------------------------

 
 
“Credit Agreement Refinancing Debt” shall mean Indebtedness, whether in the form
of  secured or unsecured loans, secured or unsecured notes or otherwise,
incurred pursuant to a Refinancing Amendment and issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Loans, or any then-existing Credit
Agreement Refinancing Debt (“Refinanced Debt”); provided that (i) the Effective
Yield with respect to such Indebtedness shall be determined by the Borrower and
the lenders providing such Credit Agreement Refinancing Debt, (ii) such
Indebtedness has a maturity no earlier than, and a Weighted Average Life to
Maturity equal to or greater than, the Refinanced Debt, (iii) such Indebtedness
shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and reasonable fees and expenses associated with the refinancing, (iv)
the terms and conditions of such Indebtedness (except as otherwise provided in
clause (iii) above but including pricing and optional prepayment or redemption
terms) reflect market terms and conditions at the time of incurrence or issuance
and (excluding pricing, interest rate margins, rate floors, discounts, fees,
premiums and prepayment or redemption provisions) are not materially more
restrictive (when taken as whole) on the Borrower and the Restricted
Subsidiaries than the terms and conditions of the Refinanced Debt (when taken as
a whole) (it being understood that (1) to the extent any financial maintenance
covenant is added for the benefit of such Indebtedness, the terms and conditions
thereof will not be deemed to be more restrictive than the terms and conditions
of the Refinanced Debt if such financial maintenance covenant is also added for
the benefit of the Loans hereunder remaining outstanding after the incurrence or
issuance of such Indebtedness and (2)  covenants or other provisions applicable
only to periods after the Latest Maturity Date of any Loans remaining
outstanding  after the issuance or incurrence of such Indebtedness at the time
of such refinancing shall not be deemed materially more restrictive than the
terms and conditions of the Refinanced Debt), (v) such Indebtedness is not at
any time guaranteed by any Restricted Subsidiaries other than Restricted
Subsidiaries that are Loan Guarantors, (vi) to the extent such Indebtedness is
secured, it shall not be secured by any assets other than the Collateral, (vii)
such Indebtedness does not have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment, sinking fund obligations or prepayments at the option of the holders
thereof (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case prior to the Latest Maturity Date at the time such Indebtedness is
incurred (other than such features similar to those of the Refinanced Debt),
(viii) to the extent secured, such Indebtedness shall be subject to a customary
intercreditor agreement reasonably satisfactory to the Administrative Agent, and
(ix) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Debt is issued, incurred or obtained.
 
 “Credit Exposure” means, as to any Lender at any time, (a) until the Closing
Date, the aggregate amount of such Lender’s Commitments at such time, and (b)
thereafter, an amount equal to the outstanding principal amount of such Lender’s
Loans at such time.
 
“Credit Party” means the Administrative Agent or any other Lender.
 
“Cumulative Consolidated Net Income” means, as of any date, 50% of the
cumulative Net Income (if positive) of the Borrower and its Restricted
Subsidiaries since the first fiscal quarter ending after the Closing Date to the
end of the last fiscal period (taken as one accounting period) for which
financial statements have been provided to the Lenders pursuant to
Section 5.01(a) or (b) prior to such date.
 
“Current Assets” means, at any date, all amounts (other than cash and Permitted
Investments) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.
 
“Current Liabilities” means, at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total current liabilities” (or any
like caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, but excluding (a) the current portion of any Total
Funded Indebtedness of the Company and its Restricted Subsidiaries and (b)
without duplication of clause (a) above, all Indebtedness consisting of Loans to
the extent otherwise included therein.
 
“Declined Proceeds” has the meaning specified in Section 2.11(c)(ii).
 
 
7

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.
 
 “Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
 
“Discount Range” has the meaning assigned to such term in Section 2.11(g)(ii).
 
“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.11(g)(ii).
 
“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.11(g)(i).
 
“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.11(g)(v).
 
 “Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
 
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
 
(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
 
(c) is or may be redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is or may be required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof; in each case, on or prior to the date that occurs
91 days after the Latest Maturity Date.
 
 
8

--------------------------------------------------------------------------------

 
 
 “Disqualified Institution” means (a) Persons that are reasonably determined by
the Borrower to be competitors of the Borrower or its Subsidiaries and which
have been specifically identified by the Borrower to the Administrative Agent in
writing prior to the Signing Date (“Disqualified Competitors”) and (b) any of
such Disqualified Competitors’ Affiliates to the extent such Affiliates (x) are
clearly identifiable as affiliates of Disqualified Competitors on the basis of
such Affiliates’ names and (y) are not bona fide debt investment funds that are
Affiliates of Disqualified Competitors; provided that, solely with respect to
the foregoing clause (a), the Borrower, upon reasonable notice to the
Administrative Agent after the Signing Date, shall be permitted to supplement in
writing by name the list of Persons that are Disqualified Competitors to the
extent such supplemented Person is a competitor (or Affiliate thereof, other
than a bona fide debt investment fund) of the Borrower or its Subsidiaries,
which supplement shall become effective two (2) days after delivery to the
Administrative Agent and the Lenders, but which shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Loans (but solely with respect to such Loans).
 
“Document” has the meaning assigned to such term in the Security Agreement.
 
“dollars” or “$” refers to lawful money of the U.S.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.
 
“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit.
 
 “EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such
period, (v) any other non-cash charges for such period (but excluding any
non-cash charge in respect of an item that was included in Net Income in a prior
period and any non-cash charge that relates to the write-down or write-off of
inventory) and (vi) any non-recurring fees, cash charges and other cash expenses
(including severance costs) made or incurred in connection with the initial
Transactions that are paid or otherwise accounted for within 180 days of the
consummation of the initial Transactions in an amount not to exceed $20,000,000,
minus (b) without duplication and to the extent included in Net Income, (i)
income tax credits and refunds (to the extent not netted from tax expense), (ii)
any cash payments made during such period in respect of non-cash charges
described in clause (a)(v) taken in a prior period and (iii) any extraordinary
gains and any non-cash items of income for such period, all calculated for the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.
 
“ECF Percentage” means (x) fifty percent (50%) if the Senior Secured Net
Leverage Ratio as of the last day of the applicable fiscal year of the Borrower
was greater than 2.75 to 1.00, (y) twenty-five percent (25%) if the Senior
Secured Net Leverage Ratio as of the last day of the applicable fiscal year of
the Borrower was less than or equal to 2.75 to 1.00 but greater than 2.25 to
1.00 and (z) zero percent (0%) if the Senior Secured Net Leverage Ratio as of
the last day the applicable fiscal year of the Borrower was less than or equal
to 2.25 to 1.00.
 
 
9

--------------------------------------------------------------------------------

 
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness as determined by the Borrower and the Administrative Agent,
taking into account the applicable interest rate margins, any interest rate
floors (the effect of which floors shall be determined in a manner set forth in
the proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (x) the remaining
Weighted Average Life to Maturity of such Indebtedness and (y) the four years
following the date of incurrence thereof) payable by the Borrower generally to
Lenders or other institutions providing such Indebtedness, but excluding any
arrangement, commitment, structuring, underwriting or other similar fees payable
in connection therewith that are not generally shared with the relevant Lenders
and, if applicable, customary consent fees for an amendment paid generally to
consenting Lenders; provided that, with respect to any Indebtedness that
includes a “LIBOR floor”, to the extent that on the date that the Effective
Yield is being calculated, such floor is greater than the Eurodollar Floor, the
differential between such floor and the Eurodollar Floor shall be added to the
Effective Yield for such Indebtedness for purposes of determining whether an
increase to the interest rate for the Loans shall be required pursuant to
Section 2.09, but only to the extent an increase in Eurodollar Floor would cause
an increase in the interest rate then in effect hereunder, and in such case, the
Eurodollar Floor (but not the Applicable Rate) applicable to the Loans shall be
increased to the extent of such differential between interest rate floors
pursuant to Section 2.09(b)(vi).
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equipment” has the meaning assigned to such term in the Security Agreement.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
 
10

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Floor” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.
 
 “Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the higher of (i) 1.00% per annum (the “Eurodollar
Floor”) and (ii) the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
 
11

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow” means for any Excess Cash Flow Period, the excess, if any, of
(a) the sum, without duplication, of (i) Net Income for such Excess Cash Flow
Period, (ii) the amount of all non-cash charges (including depreciation and
amortization and reserves for future expenses) deducted in arriving at such Net
Income, (iii) the Working Capital Adjustment for such Excess Cash Flow Period
(except as a result of the reclassification of items from short-term to
long-term or vice-versa), (iv) the aggregate net amount of non-cash loss on the
disposition of property by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period (other than sales in the ordinary course of
business), to the extent deducted in arriving at such Net Income and (v) the
amount, if any, by which taxes deducted in determining Net Income exceed taxes
paid in cash during such period minus (b) the sum, without duplication, of (i)
the amount of all non-cash credits included in arriving at such Net Income, (ii)
the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such Excess Cash Flow Period on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures other than Indebtedness incurred under any
revolving credit facility), (iii) the aggregate amount actually paid by the
Borrower and its Restricted Subsidiaries in cash during such Excess Cash Flow
Period on account of Permitted Acquisitions and other Investments permitted
under Section 6.04(n) (excluding the principal amount of Indebtedness incurred
in connection with such expenditures other than Indebtedness incurred under any
revolving credit facility), (iv) all mandatory prepayments of the Loans pursuant
to Section 2.11(c) made during such Excess Cash Flow Period, but only to the
extent that the Prepayment Event giving rise to the obligation to make a
mandatory prepayment pursuant to Section 2.11(c) resulted in a corresponding
increase in Net Income, and not in excess of the amount of such increase, (v) to
the extent not funded with the proceeds of Indebtedness (other than Indebtedness
in respect of any revolving credit facility), the aggregate amount of all
regularly scheduled principal amortization payments of Total Funded Indebtedness
made on their due date during such Excess Cash Flow Period (including, payments
in respect of Capital Lease Obligations to the extent not deducted in the
calculation of Net Income), (vi) to the extent not funded with the proceeds of
Indebtedness (other than Indebtedness in respect of any revolving credit
facility), the aggregate amount of all optional prepayments of Indebtedness
(other than (x) the Loans and (y) in respect of any revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments
thereunder) made during the Excess Cash Flow Period including any premium,
make-whole or penalty payments actually paid in cash and that are required to be
made in connection with any prepayment of Indebtedness to the extent, in the
case of prepayments, such prepayments are applied to reduce scheduled
amortization payments of Indebtedness that are due during such Excess Cash Flow
Period, (vii) the aggregate net amount of non-cash gains on the disposition of
property by the Borrower and its Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Net Income, (viii) to the extent not
funded with proceeds of Indebtedness (other than Indebtedness in respect of any
revolving credit facility), the aggregate amount of all investments and
Acquisitions made in cash during such Excess Cash Flow Period to the extent
permitted under this Agreement, (ix) to the extent not funded with proceeds of
Indebtedness (other than Indebtedness in respect of any revolving credit
facility), any cash payments that are made during such Excess Cash Flow Period
and have the effect of reducing an accrued liability (other than Indebtedness)
that was not accrued during such Excess Cash Flow Period, (x) to the extent not
funded with proceeds of Indebtedness (other than Indebtedness in respect of any
revolving credit facility), cash payments by the Borrower and its Restricted
Subsidiaries during such Excess Cash Flow Period in respect of long-term
liabilities of the Borrower and its Restricted Subsidiaries other than
Indebtedness, (xi) the aggregate amount of expenditures actually made by the
Borrower and its Restricted Subsidiaries in cash during such Excess Cash Flow
Period (including expenditures for the payment of financing fees) to the extent
that such expenditures are not expensed during such Excess Cash Flow Period,
(xii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period that are required to be made in connection with any
prepayment of Indebtedness, (xiii) without duplication of amounts deducted from
Excess Cash Flow in other periods, the aggregate consideration required to be
paid by the Borrower or any of its Restricted Subsidiaries pursuant to (a)
binding contracts or (b) letters of intent, in each case, entered into prior to
or during such Excess Cash Flow Period relating to Acquisitions or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such Excess Cash Flow
Period, and (xiv) the amount of taxes paid in cash during such Excess Cash Flow
Period to the extent they exceed the amount of tax expense deducted in
determining Net Income for such period.
 
“Excess Cash Flow Period” means each fiscal year of the Borrower beginning with
the fiscal year ending December 31, 2014.
 
 
12

--------------------------------------------------------------------------------

 
 
“Excluded Assets” means (a) each owned real property with a value less than
$5,000,000 or that is located in a jurisdiction other than the United States,
(b) all leasehold interests, (c) governmental licenses or state or local
franchises, charters and authorizations to the extent a security interest
thereon is prohibited or restricted by applicable law, (d) pledges and security
interests prohibited or restricted by applicable law (with no requirement to
obtain the consent of any Governmental Authority or third party, including,
without limitation, no requirement to comply with the Federal Assignment of
Claims Act or any similar statute), (e) any lease, license, permit or agreement
or any property subject to such lease, license, permit or agreement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license, permit or agreement or create a right of termination in
favor of any other party thereto or otherwise require consent thereunder (after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law), other than proceeds thereof, the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such prohibition, (f) any assets to the extent a security interest in such
assets could result in adverse tax consequences or adverse regulatory
consequences, in each case, as reasonably determined by the Borrower in
consultation with the Administrative Agent, (g) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, (h) interests in joint ventures and non-wholly owned
Subsidiaries which cannot be pledged without the consent of third parties, (i)
any property subject to a purchase money arrangement permitted to be incurred
pursuant to the Loan Documents, (j) assets where the cost of obtaining a
security interest therein exceeds the practical benefit to the Lenders afforded
thereby, in each case, as reasonably determined by the Borrower and the
Administrative Agent, (k) margin stock, (l) Equity Interests and assets of
Unrestricted Subsidiaries, (m) voting Equity Interests of any CFC or FSHCO in
excess of 65% of any such class of Equity Interests and (n) any assets located
outside the United States or assets that require action under the laws of any
jurisdiction other than the United States to create or perfect a security
interest in such assets, including any intellectual property registered in any
jurisdiction other than the United States.
 
 “Excluded Subsidiary” means (a) any Subsidiary to the extent the provision of a
Guarantee hereunder by such Subsidiary would result in adverse tax consequences
as reasonably determined by the Borrower in consultation with the Administrative
Agent, (b) captive insurance companies, (c) not-for-profit Subsidiaries,
(d) Special Purpose Entities (if any), (e) Subsidiaries that are not Material
Subsidiaries, (f) any Subsidiary to the extent a Guarantee hereunder by such
Subsidiary is prohibited or restricted by contracts or applicable law (including
any requirement to obtain Governmental Authority or regulatory authority or
third party consent, approval, license or authorization) on the Closing Date or
on the date of Acquisition of such Subsidiary (so long as such prohibition or
restriction is not created or entered into in contemplation of or in connection
with such Person becoming a Subsidiary), (g) Unrestricted Subsidiaries, (h) any
Domestic Subsidiary that has no material liabilities and owns no material assets
other than Equity Interests, Indebtedness and/or Guarantees of debt of one or
more Foreign Subsidiaries that is a “controlled foreign corporation” (in each
case, a “CFC”) as defined in Section 957 of the Code (each a “FSHCO”) and
(i) any other Subsidiary to the extent the Borrower and the Administrative Agent
determine that the cost and/or burden of obtaining a Guarantee of the
Obligations by such Subsidiary outweighs the benefits provided thereby.
 
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission or the SEC (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Guarantor becomes or would become effective with respect
to such related Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
 
 
13

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f); and (d) any U.S. Federal withholding Taxes imposed under
FATCA.
 
“Existing Convertible Notes” the 3.50% Convertible Senior Notes due June 1,
2016, issued by the Borrower.
 
“Expiration Date” means the earliest of (i) 11:59 p.m., New York City time, on
the Target Acquisition Termination Date, (ii) the Closing Date, (iii) the
closing of the Target Acquisition without the funding of Loans hereunder, and
(iv) the termination of the Target Acquisition Agreement in accordance with its
terms prior to the closing of the Target Acquisition.
 
“Extended Loan” has the meaning assigned to such term in Section 2.23(a)(ii).
 
“Extending Lender” has the meaning assigned to such term in Section 2.23(a)(ii).
 
“Extension” has the meaning assigned to such term in Section 2.23(a).
 
“Extension Amendment” means any amendment entered into pursuant to Section
2.23(c).
 
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).
 
 “FATCA” means Sections 1471 through 1474 of the Code, as of the Signing Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
 
14

--------------------------------------------------------------------------------

 
 
“Fee Letters” means, collectively, (i) that certain Amended and Restated Lead
Arranger Fee Letter dated as of September 23, 2013 among the Borrower, JPMorgan
Chase Bank, N.A., J.P. Morgan Securities LLC, Bank of America, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank AG New York Branch,
Deutsche Bank Securities, Inc. and Morgan Stanley Senior Funding, Inc.(the “Lead
Arranger Fee Letter”) and (ii) that certain Amended and Restated Administrative
Agent Fee Letter dated as of September 23, 2013 among the Borrower, JPMorgan
Chase Bank, N.A. and J.P. Morgan Securities LLC.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“FSHCO” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.
 
“Funding Account” has the meaning assigned to such term in Section 4.02(f).
 
“GAAP” means generally accepted accounting principles in the U.S.
 
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.
 
 
15

--------------------------------------------------------------------------------

 
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Increased Amount Date” has the meaning assigned to such term in Section
2.09(a).
 
“Incremental Note” has the meaning assigned to such term in the definition of
“Incremental Term Facility”.
 
 “Incremental Term Facility” means (a) the incurrence by the Borrower of one or
more additional tranches of Loans hereunder or the increase in the amount of the
Loans hereunder in accordance with the terms of Section 2.09, (b) the issuance
by the Borrower of one or more senior secured or junior lien secured or
unsecured notes to the extent permitted by this Agreement, or (c) the incurrence
by the Borrower of additional secured (pari passu or junior ranking) or
unsecured loans to the extent permitted by this Agreement (the loans described
in clauses (a) and (c) being referred to as “Incremental Term Loans”; the notes
described in clause (b) being referred to as “Incremental Notes”).
 
“Incremental Term Facility Joinder Agreement” has the meaning assigned to such
term in Section 2.09(b)(x).
 
“Incremental Term Loan” has the meaning assigned to such term in the definition
of “Incremental Term Facility”.
 
 “Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business and (ii) any earn-out
obligations until such obligations become liabilities on the balance sheet of
such Person in accordance with GAAP), (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out,
(l) any other Off-Balance Sheet Liability, (m) obligations, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (i) any and all Swap Agreements, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction, and (n) all Disqualified Equity Interests.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
 
16

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
subsection (a), Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Information Memorandum” means the Confidential Information Memorandum dated
October 2013 relating to the Borrower and the Transactions.
 
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, between the Administrative Agent on behalf of the Secured Parties
and the ABL Representative under the ABL Facility on behalf of the secured
parties thereunder.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
 
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Borrower and its Restricted
Subsidiaries for such period in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each fiscal quarter, the date of any prepayment due to
acceleration pursuant to Article VII, and the Maturity Date, and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part (and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period), the date of any
prepayment due to acceleration pursuant to Article VII,  and the Maturity Date.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each relevant affected Lender, twelve
months) thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
 
17

--------------------------------------------------------------------------------

 
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between:  (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time.  When determining the rate for a period which is less than the shortest
period for which the LIBO Screen Rate is available, the LIBO Screen Rate for
purposes of paragraph (a) above shall be deemed to be the overnight screen rate
where “overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E and/or such other joinder form acceptable to the Administrative Agent
in its sole discretion.
 
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan, Incremental Term Loan or Incremental Note hereunder
at such time, including the latest maturity date of any Extended Loan, as
extended in accordance with this Agreement from time to time.
 
“Lead Arranger Fee Letter” is defined in the definition of Fee Letters.
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.
 
“Lender Participation Notice” has the meaning assigned to such term in Section
2.11(g)(iii).
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters screen or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, if the LIBO
Screen Rate shall not be available at such time for a period equal in length to
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate at such time, subject to Section 2.14 in the event that
the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate.  Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.
 
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
 
18

--------------------------------------------------------------------------------

 
 
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, the Collateral Documents, the Loan Guaranty,
the Intercreditor Agreement and all other agreements, instruments, documents and
certificates identified in Sections 4.01 and 4.02 executed and delivered to, or
in favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
 
“Loan Guarantor” means the Borrower’s Domestic Subsidiaries other than Excluded
Subsidiaries, provided that in any event each guarantor under the ABL Credit
Facility shall be a Loan Guarantor hereunder.
 
“Loan Guaranty” means Article X of this Agreement.
 
“Loan Parties” means, collectively, the Borrower, the Loan Guarantors and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Restricted Subsidiaries taken as a whole, (b) the ability of
any Loan Party to perform any of its obligations under the Loan Documents to
which it is a party, (c) the Collateral or the Administrative Agent’s Liens (on
behalf of itself and other Secured Parties) on the Collateral or the priority of
such Liens, or (d) the rights of or benefits available to the Administrative
Agent or the Lenders under any of the Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $20,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Material Subsidiary” means each Domestic Subsidiary (other than Unrestricted
Subsidiaries) (i) which, as of the most recent fiscal quarter of the Borrower,
for the period of four consecutive fiscal quarters then ended, for which
financial statements have been delivered pursuant to Section 5.01, contributed
greater than five percent (5%) of EBITDA for such period or (ii) which
contributed greater than five percent (5%) of Total Assets as of such date;
provided that, if at any time the aggregate amount of EBITDA or Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of EBITDA of the Borrower and its
Restricted Subsidiaries for any such period or ten percent (10%) of Total Assets
of the Borrower and its Restricted Subsidiaries as of the end of any such fiscal
quarter, the Borrower (or, in the event the Borrower has failed to do so within
forty-five (45) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries (other than Unrestricted Subsidiaries) as “Material
Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.
 
 
19

--------------------------------------------------------------------------------

 
 
“Maturity Date” means the earlier of (A) (i) with respect to any Sub-Tranche of
the initial Loans incurred on the Closing Date that have not been extended
pursuant to Section 2.23, the seventh anniversary of the Closing Date (or, if
such date is not a Business Day, the immediately preceding Business Day), (ii)
with respect to any Incremental Term Facility, the maturity dates specified
therefor in the applicable Incremental Term Facility Joinder Amendment, and
(iii) with respect to any Extended Loans, the maturity dates specified therefor
in the applicable Extension Amendment or (B) any other date on which the Loans
are declared immediately due and payable or automatically become due and payable
pursuant to Article VII.
 
“Maximum Incremental Amount” means, with respect to the incurrence of
Indebtedness under any Incremental Term Facility, the sum of (A) $150,000,000
plus (B) an unlimited additional amount such that, in the case of this clause
(B) only, after giving pro forma effect to such incurrence (which shall assume
that all such Indebtedness was secured on a pari passu basis with the Loans,
whether or not so secured), the Senior Secured Incremental Leverage Test is
satisfied, plus (C) an amount equal to all voluntary prepayments of the Loans or
any Incremental Term Facility prior to such incurrence.
 
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
 
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).
 
“Minimum Tranche Amount” has the meaning given to such term in Section 2.23(b).
 
 “Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.
 
“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.
 
 “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Restricted Subsidiary)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of cash dividends or similar cash distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
 
 
20

--------------------------------------------------------------------------------

 
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
 
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
 
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower and its
Subsidiaries to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on the Closing Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or other instruments at any
time evidencing any thereof.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Offered Loans” has the meaning assigned to such term in Section 2.11(g)(iii).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).
 
 
21

--------------------------------------------------------------------------------

 
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Other Loan Commitments” shall mean one or more classes of term loan commitments
hereunder that result from a Refinancing Amendment.
 
“Other Loans” shall mean one or more classes of Loans that result from a
Refinancing Amendment.
 
 “Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means the Target Acquisition and any other Acquisition
by any Loan Party in a transaction that satisfies each of the following
requirements:
 
(a)           the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Signing Date and any
business activities that are substantially similar, related, or incidental
thereto;
 
(b)           on the date the agreement evidencing such Acquisition is executed,
no Event of Default exists, will exist, or would result therefrom;
 
(c)           to the extent such Acquisition is financed with Indebtedness, such
Indebtedness is permitted hereunder; and
 
(d)           all actions required to be taken with respect to any newly
acquired or formed Wholly-Owned Subsidiary of the Borrower or a Loan Party, as
applicable, required under Section 5.11 shall have been taken within sixty (60)
days of the consummation of such Acquisition (or such later date as agreed to by
the Administrative Agent).
 
 “Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.
 
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests.
 
“Permitted Foreign Loan” means a loan made by the Borrower or a Restricted
Subsidiary to any wholly-owned (other than on account of directors’ qualifying
shares) Restricted Subsidiary that is a Foreign Subsidiary after the Closing
Date that satisfies the following requirements: (a) the proceeds of such loan
are used, directly or indirectly, to finance a Permitted Acquisition; (b) such
loan is evidenced by a promissory note of such Foreign Subsidiary; and (c) such
promissory note is delivered and pledged to the Administrative Agent pursuant to
the Security Agreement, and is accompanied by a certificate of a responsible
officer of the issuer thereof representing that such promissory note constitutes
a valid and binding obligation of such issuer.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the U.S. (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the U.S.), in each case maturing within one year from the date of acquisition
thereof;
 
(b)           marketable direct obligations issued by any state of the U.S. or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after the date of acquisition
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s;
 
(c)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(d)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or any State thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
 
 
23

--------------------------------------------------------------------------------

 
 
(e)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(f)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
“Permitted Ratio Indebtedness” means Indebtedness (including Subordinated
Indebtedness) of the Borrower or its Restricted Subsidiaries and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness; provided that (i)
such Indebtedness matures after, and does not require any scheduled amortization
or other scheduled payments of principal prior to, the date that is 91 days
after the Latest Maturity Date (it being understood that any provision requiring
an offer to purchase such Indebtedness as a result of a change of control,
delisting, or asset sale or any provision permitting holders to convert such
Indebtedness shall not violate the foregoing restriction), (ii) such
Indebtedness is not guaranteed by any Restricted Subsidiary of the Borrower
other than the Loan Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness), (iii) if such Indebtedness is secured by Liens on
Collateral, such Indebtedness is subject to a customary intercreditor agreement
reasonably acceptable to the Administrative Agent, and (iv) the aggregate
outstanding principal amount of Indebtedness permitted to be issued or incurred
under this definition shall be limited to $25,000,000 unless (1) both
immediately prior to and after giving effect (including pro forma effect) to the
incurrence of such Indebtedness, no Default or Event of Default shall exist or
result therefrom, (2) the Total Net Leverage Ratio does not exceed 5.00 to 1.00
(whether prior to or after giving effect (including pro forma effect) to the
incurrence of such Indebtedness), and (3) if such Indebtedness is secured on a
pari passu first lien basis with the Secured Obligations, the Senior Secured Net
Leverage Ratio does not exceed 3.50 to 1.00 (whether prior to or after giving
effect (including pro forma effect) to the incurrence of such Indebtedness)(it
being understood and agreed that, for the avoidance of doubt, Indebtedness
incurred during such time when the conditions set forth in the preceding clauses
(1) through (3) have been satisfied shall be excluded from the limitation in
this clause (iv)).
 
 “Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), (b) the final maturity
date of such Permitted Refinancing Indebtedness is no earlier than the date that
is 91 days after the Latest Maturity Date (it being understood that, in each
case, any provision requiring an offer to purchase such Indebtedness as a result
of a change of control, delisting, asset sale or similar provision or any
provision permitting holders to convert such Indebtedness shall not violate the
foregoing restriction), (c) if the Indebtedness (including any Guarantee
thereof) being Refinanced is by its terms subordinated in right of payment to
the Secured Obligations, such Permitted Refinancing Indebtedness (including any
Guarantee thereof) shall be subordinated in right of payment to the Secured
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole
(as determined in good faith by the board of directors of the Borrower), (d)
such Permitted Refinancing Indebtedness contains mandatory redemption (or
similar provisions), if any, covenants, if any, and events of default, if any,
and is benefited by guarantees, if any, which are customary for Indebtedness of
such type (reasonably determined in good faith by the board of directors of the
Borrower), (e) no Permitted Refinancing Indebtedness shall have obligors or
contingent obligors that were not obligors or contingent obligors (or that would
not have been required to become obligors or contingent obligors) in respect of
the Indebtedness being Refinanced and (f) if the Indebtedness being Refinanced
is secured, such Permitted Refinancing Indebtedness may be secured on terms no
less favorable, taken as a whole, to the Secured Parties than those contained in
the documentation (including any intercreditor agreement) governing the
Indebtedness being Refinanced (reasonably determined in good faith by the board
of directors of the Borrower).
 
 
24

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prepayment Event” means:
 
(a)           any sale, transfer or other disposition (including as a result of
casualty or condemnation or pursuant to a sale and leaseback transaction) of any
property or asset of the Borrower or any Restricted Subsidiary, other than (i)
dispositions described in clauses (a), (b), (c) or (d) of Section 6.05 and
dispositions of ABL First Priority Collateral, or (ii) dispositions of non-core
assets acquired pursuant to the Target Acquisition, as disclosed to the
Administrative Agent prior to the Signing Date and to the extent actually
disposed of within 180 days of consummating the Target Acquisition; or
 
(b)           the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted hereunder or under a Refinancing
Facility.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City.  Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Projections” has the meaning assigned to such term in Section 5.01(e).
 
“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.11(g)(ii).
 
“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.
 
“Purchasing Borrower Party” means the Borrower or any Restricted Subsidiary
thereof that (x) makes a Discounted Voluntary Prepayment pursuant to Section
2.11(g) or (y) becomes an assignee pursuant to Section 9.04(e).
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 
25

--------------------------------------------------------------------------------

 
 
“Qualified Equity Interests” means any Equity Interests of the Borrower that are
not Disqualified Equity Interests.
 
“Qualifying Lenders” has the meaning assigned to such term in Section
2.11(g)(iv).
 
“Qualifying Loans” has the meaning assigned to such term in Section 2.11(g)(iv).
 
“Recipient” means (a) the Administrative Agent or (b) any Lender, or either of
the foregoing or any combination thereof (as the context requires).
 
“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(g).
 
“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Debt.
 
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Loans or Other Loans incurred pursuant thereto, in accordance with
Section 2.24.
 
“Refinancing Commitments” shall mean one or more term loan commitments hereunder
that fund Refinancing Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
 
“Refinancing Loans” shall mean one or more term loans hereunder that result from
a Refinancing Amendment.
 
 “Refinancing Series” shall mean all Refinancing Loans or Refinancing
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Loans or Refinancing Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same effective yield and
amortization schedule.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Rejection Notice” has the meaning specified in Section 2.11(c)(ii).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
 
 
26

--------------------------------------------------------------------------------

 
 
“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
existing Loans into a new class of replacement term loans under this Agreement)
that is broadly marketed or syndicated to banks and other institutional
investors in financings similar to the Loans provided for in this Agreement (i)
having an Effective Yield for the respective Type of such Indebtedness that is
less than the Effective Yield for the Loans of the respective equivalent Type on
the date of any prepayment as described in the following clause (ii) (but
excluding Indebtedness incurred in connection with a Change in Control), and
(ii) the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, outstanding principal of the
Loans or (b) any effective reduction in the Effective Yield for the Loans (e.g.,
by way of amendment, waiver or otherwise), except for a reduction in connection
with a Change in Control. Any determination by the Administrative Agent with
respect to whether a Repricing Transaction shall have occurred shall be
conclusive and binding on all Lenders holding the Loans.
 
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
Aggregate Credit Exposures and unused Commitments at such time.
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or such Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
such Subsidiary.
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Retained Declined Proceeds” has the meaning specified in Section 2.11(c)(ii).
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
 
 
27

--------------------------------------------------------------------------------

 
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
 “SEC” means the Securities and Exchange Commission of the U.S.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.
 
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
provider of Banking Services, to the extent the Banking Services Obligations in
respect thereof constitute Secured Obligations, (d) each counterparty to any
Swap Agreement, to the extent the obligations thereunder constitute Secured
Obligations, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, and (f) the successors and assigns of
each of the foregoing.
 
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Closing Date, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the Closing Date by any other Loan Party (as required by
this Agreement or any other Loan Document) or any other Person for the benefit
of the Administrative Agent and the other Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Senior Secured Incremental Leverage Test” means the requirement that, upon the
incurrence of any additional Indebtedness pursuant to an Incremental Term
Facility described in clause (B) of the definition of “Maximum Incremental
Amount”, the Senior Secured Net Leverage Ratio is no greater than 3.50 to 1.00
(it being understood that, to the extent the proceeds of any such Incremental
Term Facility are to be used to repay Indebtedness, such repayment shall be
given pro forma effect).
 
“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Total Funded Secured Indebtedness but excluding any such
Indebtedness to the extent secured on a junior basis to the Loans and the ABL
Credit Facility, as of such date, less (ii) all unrestricted cash and Permitted
Investments of the Borrower and its Restricted Subsidiaries (which, solely for
the purpose of calculating the Senior Secured Incremental Leverage Test as a
condition to incurring Indebtedness, shall be exclusive of any Net Proceeds of
any Indebtedness incurred in reliance on the Senior Secured Incremental Leverage
Test) to (b) EBITDA for the most recently ended four-fiscal quarter period for
which financial statements shall have been delivered or are required to be
delivered pursuant to Section 5.01(a) or (b).
 
“Signing Date” means the date of this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
“Special Purpose Entity” means a bankruptcy remote, special purpose entity
organized under the laws of any state of the United States of America that
satisfied, as of the date of its formation, the special purpose entity criteria
published by S&P and in effect as of such date.
 
“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.02, 3.03(c)(i), 3.08, 3.12, 3.15, 3.18 and 3.19.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board.  Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“Sub-Tranche” means a category of Loans, Incremental Term Loans or Incremental
Notes with the same Maturity Date.
 
 “Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
 
“Swap Agreement Obligations” of a Loan Party means any and all obligations of
such Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
 
 
29

--------------------------------------------------------------------------------

 
 
“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
 
“Target” means Hi-Tech Pharmacal Co., Inc., a Delaware corporation.
 
“Target Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all the issued and outstanding Equity Interests of Target.
 
“Target Acquisition Agreement” means the Agreement and Plan of Merger dated as
of August 26, 2013 by and among the Borrower, Akorn Enterprises, Inc. and
Target, together with all exhibits, schedules and disclosure letters thereto.
 
 “Target Acquisition Termination Date” means February 26, 2014; provided,
however, that if the failure to consummate the Target Acquisition by the Target
Acquisition Termination Date is due solely to a delay in (i) satisfying the
condition set forth in Section 7.1(c) of the Target Acquisition Agreement and/or
(ii) clearance by the SEC of the Proxy Statement relating thereto, the “Target
Acquisition Termination Date” shall be the earlier of (1) April 26, 2014
(provided that the Borrower may extend such date to May 26, 2014 upon notice to
the Target (with a copy of such notice delivered promptly to the Arrangers)
given on or before April 26, 2014 if the failure to consummate the Target
Acquisition by April 26, 2014 is due solely to a delay in satisfying the
condition set forth in Section 7.1(c) of the Target Acquisition Agreement) or
(2) five (5) Business Days after both of the following have occurred: (A) the
satisfaction of the condition set forth in Section 7.1(c) of the Target
Acquisition Agreement and (B) the Target Acquisition Agreement shall have been
adopted by the affirmative vote of the holders of the requisite number of shares
of capital stock of the Target in accordance with the Target’s Certificate of
Incorporation, the DGCL, and other Applicable Law (it being understood and
agreed that capitalized terms used but not defined in this definition of Target
Acquisition Termination Date shall have the meanings set forth in the Target
Acquisition Agreement).
 
 “Target Material Adverse Effect” means any event, change, circumstance, effect
or state of facts that (i) has, or would reasonably be expected to have, a
materially adverse effect on the financial condition, business, assets, or
results of operations of Target and its Subsidiaries taken as a whole, other
than those arising out of (1) general economic conditions, (2) conditions
generally affecting industries in which Target or its Subsidiaries operates, (3)
the financial markets, (4) the entering into, the public announcement or
disclosure or the pendency of the Target Acquisition Agreement or the
Transactions (other than for purposes of any representation or warranty
contained in Section 3.3 of the Target Acquisition Agreement), the taking of any
action explicitly required by the Acquisition Agreement or with the written
consent of the Borrower or Purchaser, or the identity of, or any facts or
circumstances relating to, the Borrower, Purchaser or any of their respective
Affiliates, including the impact of any of the foregoing on the relationships,
contractual or otherwise, of Target or any of its Subsidiaries with other
Persons, including Governmental Authorities, customers, suppliers, officer or
employees, (5) any litigation brought or threatened by stockholders of Target
(whether on behalf of Target or otherwise) in respect of the announcement of the
Target Acquisition Agreement or the consummation of the merger pursuant thereto
or any of the Transactions), (6)  any act of God or any natural disaster or any
acts of terrorism, sabotage, military action or war (whether or not declared) or
any escalation or worsening thereof, (7) any change in political or social
conditions, (8) any change or proposed change in Applicable Law (as defined in
the Target Acquisition Agreement) or interpretations thereof, (9) any change in
GAAP (or authoritative interpretations thereof), (10) any failure by Target to
meet analysts’ revenue or earning projections or any change in or failure by
Target to meet its internal budgets, plans or forecasts of its revenues,
earnings or other financial performance or results of operations (it being
understood that the exception in this clause shall not prevent or otherwise
affect a determination that any event, change, circumstance, effect or state of
facts underlying such failure has, or would reasonably be expected to have,
resulted in a Target Material Adverse Effect), (11) any change in the price or
trading volume of the Common Stock (as defined in the Target Acquisition
Agreement) (it being understood that the exception in this clause shall not
prevent or otherwise affect a determination that any event, change,
circumstance, effect or state of facts underlying such failure has, or would
reasonably be expected to have, resulted in a Target Material Adverse Effect),
or (12) except as a result of a breach of or inaccuracy in Section 3.22 of the
Target Acquisition Agreement, the determination by, or the delay of a
determination by, the US Food and Drug Administration (“FDA”) or any other
Governmental Authority, or any panel or advisory body empowered or appointed
thereby, in each case, after the date of the Target Acquisition Agreement, with
respect to the approval or non-approval of any products (except with respect to
any supply interruption, discontinuance or product recall of any products that
are currently being marketed or commercialized by Target or any of its
Subsidiaries), new methods of delivery for existing products or new dosages for
existing products, in each case of Target or its Subsidiaries; provided that the
events, changes, circumstances, effects or state of facts set forth in the
foregoing clauses (1), (2), (3), (5), (6), (7) and (8) may be taken into account
in determining whether a “Target Material Adverse Effect” has occurred or would
reasonably be expected to occur, in each case to the extent, and only to the
extent, that such events, changes, circumstances, effects or state of facts have
a disproportionate adverse impact on the Loan Parties and their Subsidiaries,
taken as a whole, compared to other companies operating in the industries in
which Target or its Subsidiaries operate, or (ii) prevents, materially impedes
or materially delays, or would reasonably be expected to prevent, materially
impede or materially delay Target’s ability to consummate the transactions
contemplated by the Target Acquisition Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Facility” means (a) the incurrence of the initial Loans on the Closing
Date or (b) any Incremental Term Facility incurred pursuant to Section 2.09.
 
“Total Assets” means, as of the date of any determination thereof, total assets
of the Borrower and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
 
“Total Funded Indebtedness” means the outstanding principal amount of third
party Indebtedness for borrowed money, purchase money Indebtedness, Capital
Lease Obligations and, to the extent due and payable and reflected as a
liability on the consolidated balance sheet of the Borrower, third party
Indebtedness obligations evidenced by notes or similar instruments, in each
case, of the Borrower and its Restricted Subsidiaries, but excluding any amounts
under letters of credit (other than reimbursement obligations not reimbursed
within five (5) Business Days).
 
 “Total Funded Secured Indebtedness” means the Total Funded Indebtedness that is
secured by a Lien on any property of the Borrower and its Restricted
Subsidiaries.
 
“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a)(i) Total Funded Indebtedness as of such date, less (ii) all unrestricted
cash and Permitted Investments of the Borrower and its Restricted Subsidiaries
to (b) EBITDA for the most recently ended four-fiscal quarter period for which
financial statements shall have been delivered or are required to be delivered
pursuant to Section 5.01(a) or (b).
 
 
31

--------------------------------------------------------------------------------

 
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the consummation of the
Target Acquisition.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) any obligation (including any
guarantee) that is contingent in nature at such time; or (ii) an obligation to
provide collateral to secure the foregoing type of obligations.
 
“Unrestricted Subsidiary” means (a) any Subsidiaries of the Borrower designated
by the board of directors of the Borrower as an “Unrestricted Subsidiary”
pursuant to Section 5.12, and (b) any Subsidiary of any of the foregoing.
 
“U.S.” means the United States of America.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that shall elapse
between such date and the making of such payment, by (ii) the then outstanding
principal amount of such Indebtedness.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Working Capital” means, at any date, the excess of Current Assets on such date
over Current Liabilities on such date.
 
“Working Capital Adjustment” means, for any period on a consolidated basis, the
amount (which may be a negative number) by which Working Capital as of the
beginning of such period exceeds (or is less than (in which case the Working
Capital Adjustment will be a negative number)) Working Capital as of the end of
such period.
 
 
32

--------------------------------------------------------------------------------

 
 
SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the Signing Date the Borrower migrates to IFRS or there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of such migration to
IFRS or change in GAAP or in the application thereof (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such migration to IFRS or change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such migration or change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Loan Party, the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION 1.05.    Pro Forma Adjustments for Acquisitions and Dispositions.  To
the extent the Borrower or any Subsidiary makes any acquisition permitted
pursuant to Section 6.04 or disposition of assets outside the ordinary course of
business permitted by Section 6.03 during the period of four fiscal quarters of
the Borrower most recently ended, the Senior Secured Net Leverage Ratio, Total
Net Leverage Ratio and all other financial calculations shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to the acquisition or the
disposition of assets, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act of 1933, as amended, as interpreted
by the SEC, and as certified by a Financial Officer of the Borrower), as if such
acquisition or such disposition (and any related incurrence, repayment or
assumption of Indebtedness) had occurred in the first day of such four-quarter
period.
 
SECTION 1.06.    Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
 
ARTICLE II

 
The Credits
 
SECTION 2.01.    Commitments.  Subject to the terms and conditions set forth
herein, each Lender with a Commitment severally (and not jointly) agrees to make
a Loan in dollars to the Borrower on the Closing Date, in an amount equal to
such Lender’s Commitment, in each case by making immediately available funds
available to the Administrative Agent’s designated account, not later than 12:00
Noon, New York City time.  Amounts repaid or prepaid in respect of Loans may not
be reborrowed. Unless previously terminated, the Commitments shall terminate at
3:00 p.m. (New York City time) on the earlier of (x) the funding of Loans on the
Closing Date and (y) the Expiration Date.
 
SECTION 2.02.    Loans and Borrowings.  The Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.03 and 2.08. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 2.03.    Procedure for Borrowings.   The Borrower shall give the
Administrative Agent irrevocable notice in writing (delivered by hand or
facsimile) pursuant to a Borrowing Request  signed by the Borrower, not later
than 11:00 a.m., New York City time, one (1) Business Day before the Closing
Date if the Loans shall initially be ABR Loans or three (3) Business Days before
the Closing Date if the Loans shall initially be Eurodollar Loans, requesting
that the Lenders make the Loans on the Closing Date and specifying the amount to
be borrowed (and, if the Loans shall initially be Eurodollar Loans, specifying
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”). Not later than
2:00 p.m., New York City time, on the Closing Date each Lender shall make
available to the Administrative Agent an amount in immediately available funds
equal to the Loan or Loans to be made by such Lender. The Administrative Agent
shall credit the Funding Account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders in immediately available funds.
 
SECTION 2.04.    Reserved.
 
SECTION 2.05.    Reserved.
 
SECTION 2.06.    Reserved.
 
SECTION 2.07.    Reserved.
 
SECTION 2.08.    Conversion and Continuation Options.  (a) The Loans initially
shall be of the Type specified in the Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert each Borrowing
to a different Type or to continue such Borrowing.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
 
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by (x) 11:00 a.m., New
York City time, on the Business Day preceding the proposed conversion date for
any request to convert Eurodollar Loans to ABR Loans; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto, or (y) 11:00 a.m., New York City time, on the third
Business Day preceding the proposed conversion date for any request to convert
ABR Loans to Eurodollar Loans.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.
 
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
          (i)       the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
 
35

--------------------------------------------------------------------------------

 
 
          (iv)   if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
(f)    Notwithstanding anything to the contrary in this Agreement, all
Borrowings, conversions and continuations of Eurodollar Loans and all selections
of Interest Periods shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Borrowing shall be
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b)
no more than ten (10) Eurodollar Borrowings shall be outstanding at any one
time.
 
SECTION 2.09.    Incremental Facility.  (a) After the Closing Date and before
the Maturity Date, the Borrower, by written notice to the Administrative Agent,
may request the establishment of one or more Incremental Term Facilities in an
aggregate amount not to exceed the Maximum Incremental Amount. Each such notice
shall specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Term Facility shall be effective, which shall be a
date not less than fifteen (15) Business Days after the date on which such
notice is delivered to the Administrative Agent. The Borrower may approach any
Lender or any other third party bank or financial institution to provide all or
a portion of the Incremental Term Facilities; provided that (i) no Lender will
be required to provide such Incremental Term Facility and (ii) any entity
providing all or a portion of a Incremental Term Loan Facility shall be
consented to by the Administrative Agent, such consent not to be unreasonably
withheld or delayed. If the existing Lenders are unwilling to participate in any
requested Incremental Term Facility to the extent requested by the Borrower, the
Administrative Agent, at the request of and in consultation with the Borrower,
will use its commercially reasonable efforts to obtain one or more financial
institutions which are not then Lenders (which financial institutions may be
suggested by the Borrower) to become party hereto and to participate in any such
Incremental Term Facility to the extent necessary to satisfy the Borrower’s
request therefor, as the case may be; provided, however, (i) compensation for
any such assistance by the Administrative Agent shall be mutually agreed by the
Administrative Agent and the Borrower and (ii) the Administrative Agent shall
have no obligation to participate in any Incremental Term Facility.
 
(b)    In each case, such Incremental Term Loan Facility shall become effective
as of the applicable Increased Amount Date so long as:
 
          (i)      no Event of Default shall have occurred and be continuing or
would result therefrom, except in the case of an Incremental Term Facility
incurred to finance a Permitted Acquisition or other Permitted Investment, such
requirement shall be subject to customary “certain funds provisions” if
otherwise agreed by the Lenders providing such Incremental Term Facility (but in
any event shall be subject to no Event of Default as described in clause (a),
(b), (h), (i) or (j) of Article VII having occurred or be continuing);
 
 
36

--------------------------------------------------------------------------------

 
 
          (ii)      except as described in clause (viii) below, the Incremental
Term Facilities will rank pari passu or junior in right of payment and either
pari passu or junior with respect to security with the existing Term Facilities
and the ABL Credit Facility (subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent and the Borrower) or be unsecured;
 
          (iii)     to the extent Guaranteed, the Incremental Term Facilities
shall only be Guaranteed by the Loan Guarantors and to the extent secured, shall
only be secured by assets constituting Collateral;
 
          (iv)     any Incremental Term Facility will have a Maturity Date no
earlier than the Maturity Date for the initial Loans incurred on the Closing
Date;
 
          (v)      the Weighted Average Life to Maturity of each Incremental
Term Facility shall be no shorter than that of the remaining initial Loans;
 
          (vi)     the Effective Yield applicable to such Incremental Term
Facility will be determined by the Borrower and the Lenders providing such
Incremental Term Facility, and such Effective Yield will not be more than 0.50%
higher than the corresponding Effective Yield applicable to the initial Loans
incurred on the Closing Date unless the Applicable Rate (or Eurodollar Floor, as
provided in the definition of Effective Yield) with respect to the initial
Loans, as the case may be, is increased by an amount equal to the difference
between the Effective Yield with respect to such Incremental Term Facility and
the corresponding Effective Yield on the initial Loans, minus, 0.50%;
 
          (vii)      any Incremental Term Facility may rank junior in right of
security with the existing Term Facilities or be unsecured, in which case, the
Incremental Term Facility pursuant to which such Incremental Term Loans and/or
such Incremental Notes are extended will be established as a separate facility
from the then existing Term Facilities (in each case, to the extent secured,
subject to customary intercreditor terms to be mutually agreed between the
Borrower and the Administrative Agent) and, in each case, the provisions of the
preceding clause (vi) shall not apply;
 
          (viii)      except as otherwise required in clauses (i) through (vii),
all other terms of such Incremental Term Facility, if not consistent with the
terms of the existing Term Facilities, will be as agreed between the Borrower,
the Administrative Agent (provided that the consent of the Administrative Agent
shall not be unreasonably withheld or delayed and shall only be required in the
case of pari passu secured Incremental Term Loans) and the Lenders providing
such Incremental Term Facility; provided any mandatory prepayments corresponding
to the same mandatory prepayments under the existing Term Facility shall not be
in excess of their Applicable Percentage (and such prepayment under the then
existing Term Facility and other pari passu debt shall be reduced
proportionately);
 
          (ix)       the Administrative Agent shall have received any documents
or information, including, without limitation, resolutions and opinions of
counsel, in connection with such Incremental Term Facility as and to the extent
reasonably requested by the Administrative Agent and
 
 
37

--------------------------------------------------------------------------------

 
 
          (x)      such Incremental Term Facility shall be effected pursuant to
one or more joinder agreements or amendments in a form reasonably acceptable to
the Administrative Agent (each, an “Incremental Term Facility Joinder
Agreement”) executed and delivered by the Borrower, the applicable lenders under
the Incremental Term Facilities and the Administrative Agent pursuant to which
such lenders agrees to be bound to the terms of this Agreement as a Lender. Any
Incremental Term Loans or Incremental Notes made on an Increased Amount Date
shall be designated a separate tranche of Incremental Term Loans or Incremental
Notes for all purposes of this Agreement.
 
(c)    On any Increased Amount Date on which any Incremental Term Loan Facility
is effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each lender participating therein (each, an “Incremental Term Loan Lender”)
shall make an Incremental Term Loan to the Borrower or purchase an Incremental
Note from the Borrower in an amount equal to its agreed commitment under the
applicable Incremental Term Facility Joinder Agreement, and (ii) each such
lender shall become a Lender hereunder with respect to the Incremental Term
Loans or Incremental Notes, as applicable, which the Administrative Agent shall
reflect in the Register. Subject to Section 2.09(b) and the commencement date of
the accrual of interest, the terms and conditions of any such Incremental Term
Loans or Incremental Notes shall be identical to the existing Loans and the
Lenders thereunder shall be afforded the same rights and privileges as the
existing Lenders under this Agreement (including with respect to the application
of optional and mandatory prepayments to prepay the Loans).
 
(d)    Each Incremental Term Facility Joinder Agreement may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.09.
 
SECTION 2.10.    Repayment of Loans; Evidence of Debt.  (a) The Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders (i) on
the last Business Day of each March, June, September and December, commencing
with the end of the second full fiscal quarter following the Closing Date, an
aggregate amount equal to 0.25% of the aggregate principal amount of all Loans
outstanding on the Closing Date; provided that, to the extent specified in the
applicable Extension Offer, amortization payments with respect to Extended Loans
for periods prior to the then current Maturity Date for Loans may be reduced
(but not increased) and amortization payments required with respect to Extended
Loans for periods after the Maturity Date for Loans shall be as specified in the
applicable Extension Offer and (ii) on the Maturity Date for the Loans, the
aggregate principal amount of all Loans outstanding on such date (or with
respect to any Extended Loans, the Maturity Date applicable thereto).
 
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
 
38

--------------------------------------------------------------------------------

 
 
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.11.    Prepayment of Loans.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to (1) prior notice in accordance with paragraph (e) of this Section,
(2) payment of the prepayment fee as and to the extent required pursuant to
Section 2.11(b), and, (3) if applicable, payment of any break funding expenses
under Section 2.16.
 
(b)    Notwithstanding anything to the contrary contained in this Agreement, at
the time of the effectiveness of any Repricing Transaction that is consummated
prior to the six-month anniversary of the Closing Date, the Borrower agrees to
pay to the Administrative Agent, for the ratable account of each Lender with
outstanding Loans, a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (a) of the definition
thereof, the aggregate principal amount of all Loans prepaid (or converted or
exchanged) in connection with such Repricing Transaction and (y) in the case of
a Repricing Transaction described in clause (b) of the definition thereof, the
aggregate principal amount of all Loans outstanding on such date that are
subject to an effective pricing reduction pursuant to such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction. For the avoidance of doubt, on and
after the six-month anniversary of the Closing Date no fee shall be payable
pursuant to this Section 2.11(b).
 
(c)       (i) In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event,
the Borrower shall, immediately after such Net Proceeds are received by such
Loan Party, prepay the Obligations as set forth in Section 2.11(e) below in an
aggregate amount equal to (x) 100% of such Net Proceeds in excess of $5,000,000
in the case of any Prepayment Event described in clause (a) of the definition
thereof, or (y) 100% of such Net Proceeds in the case of any Prepayment Event
described in clause (b) of the definition thereof, provided that if the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that the Loan Parties intend to apply (or commit to apply) the Net
Proceeds from any event described in clause (a) of the definition of “Prepayment
Event” (or a portion thereof specified in such certificate), within 360 days
after receipt of such Net Proceeds (and if so committed to apply such Net
Proceeds as described, to apply such Net Proceeds within 180 days after the
original 360 day period), to acquire (or replace or rebuild) real property,
equipment or other tangible assets to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate; provided that to the extent of any such
Net Proceeds therefrom that have not been so applied by the end of such 360 day
(or additional 180 day, as applicable) period, a prepayment shall be required at
such time in an amount equal to such Net Proceeds that were required to have
been applied but have not been so applied. No prepayment pursuant to this clause
(c) shall be required in respect of the sale or disposition of any Foreign
Subsidiary’s assets to the extent such prepayment would result in adverse tax
consequences (as reasonably determined by the Borrower in consultation with the
Administrative Agent) or would be prohibited or restricted by applicable law.
 
 
39

--------------------------------------------------------------------------------

 
 
(ii) On each occasion that the Borrower must make a prepayment of the Loans
pursuant to this Section 2.11, the Borrower shall, within five (5) Business Days
after the date of realization or receipt of such Net Proceeds in the minimum
amount specified above (or within five (5) Business Days of the deadline
specified for reinvestment, or of the date the Borrower reasonably determines
that such Net Proceeds are no longer intended to be or cannot be so reinvested,
as the case may be), notify the Administrative Agent in writing of any such
mandatory prepayment, specifying the date of prepayment and providing a
reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s Applicable Percentage of the
prepayment with respect to any Loans held by it. Each Lender may reject all or a
portion of its Applicable Percentage of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Loans required to be made pursuant to this
Section 2.11 by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York City
time) three (3) Business Days after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
prepayment of Loans to be rejected by such Lender. If a Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Loans. Any Declined Proceeds shall be
retained by the Borrower (“Retained Declined Proceeds”).
 
(d)           Until the Maturity Date, the Borrower shall prepay the Obligations
as set forth in paragraph (e) below on the date that is ten (10) days after the
earlier of (i) the date on which Borrower's annual audited financial statements
for the immediately preceding fiscal year are delivered pursuant to Section 5.01
and (ii) the date on which such annual audited financial statements were
required to be delivered pursuant to Section 5.01, in an amount equal to the
excess of (x) the ECF Percentage of Excess Cash Flow for the immediately
preceding fiscal year, over (y) to the extent not funded with the proceeds of
Indebtedness (other than Indebtedness in respect of any revolving credit
facility), the aggregate amount of all Discounted Voluntary Prepayments by any
Purchasing Borrower Party (determined by the actual cash purchase price paid and
not the par value of the Loans purchased), voluntary prepayments of Loans made
by the Borrower and voluntary prepayments of ABL Loans to the extent accompanied
by a permanent reduction of commitments under the ABL Credit Facility, in each
case, during the applicable Excess Cash Flow Period.  Each Excess Cash Flow
prepayment shall be accompanied by a certificate signed by a Financial Officer
certifying the manner in which Excess Cash Flow and the resulting prepayment
were calculated, which certificate shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 
(e)           All prepayments pursuant to Section 2.11(c) or (d) shall be
applied (i) to prepay the Loans ratably (except in the case of Net Proceeds
received in connection with the incurrence of Refinance Indebtedness), and (ii)
to the next eight required payments pursuant to Section 2.10(a), and thereafter
on a pro rata basis to all remaining payments. All prepayments pursuant to
Section 2.11(a) shall be applied as directed by the Borrower.
 
(f)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment (other than pursuant to clause (g) of
this Section 2.11) hereunder not later than 11:00 a.m., New York City time,
(A) in the case of prepayment of a Eurodollar Borrowing, three (3) Business Days
before the date of prepayment, or (B) in the case of prepayment of an ABR
Borrowing, one (1) Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Loans that are ABR
Loans) accrued interest to such date on the amount prepaid, provided that a
notice of optional prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or any other event, in which case such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified date) if such condition is not satisfied. Partial
prepayments of Loans (other than pursuant to clause (g) of this Section 2.11)
shall be in an aggregate principal amount of $1,000,000 or a whole multiple
thereof. Prepayments shall be accompanied by (i) accrued interest to the extent
required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
 
 
40

--------------------------------------------------------------------------------

 
 
(g)           Discounted Prepayments:
 
(i)           Notwithstanding anything to the contrary in Section 2.11(a) or
2.18 (which provisions shall not be applicable to this Section 2.11(g)), any
Purchasing Borrower Party shall have the right at any time and from time to time
to prepay Loans at a discount to the par value of such Loans and on a non-pro
rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.11(g); provided that (A) immediately
after giving effect to any Discounted Voluntary Prepayment, the sum of (x) the
“Availability” under the ABL Credit Facility (as defined in the ABL Credit
Agreement), and (y) the amount of unrestricted cash and Permitted Investments of
the Borrower and its Restricted Subsidiaries shall be not less than $75,000,000,
(B) any Discounted Voluntary Prepayment shall be offered to all Lenders with
Loans on a pro rata basis, and (C) such Purchasing Borrower Party shall deliver
to the Administrative Agent a certificate stating that (1) no Default or Event
of Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), and (2) each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.11(g) has been satisfied.
 
(ii)           To the extent a Purchasing Borrower Party seeks to make a
Discounted Voluntary Prepayment, such Purchasing Borrower Party will provide
written notice to the Administrative Agent substantially in the form of Exhibit
H hereto (each, a “Discounted Prepayment Option Notice”) that such Purchasing
Borrower Party desires to prepay Loans in an aggregate principal amount
specified therein by the Purchasing Borrower Party (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of Loans shall not
be less than $10,000,000. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount of Loans, (B) a discount range (which may
be a single percentage) selected by the Purchasing Borrower Party with respect
to such proposed Discounted Voluntary Prepayment (representing the percentage of
par of the principal amount of Loans to be prepaid) (the “Discount Range”), and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).
 
 
41

--------------------------------------------------------------------------------

 
 
(iii)           Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.11(g)(ii), the Administrative Agent shall promptly
notify each Lender, as applicable, thereof. On or prior to the Acceptance Date,
each such Lender may specify by written notice substantially in the form of
Exhibit I hereto (each, a “Lender Participation Notice”) to the Administrative
Agent (A) a minimum price (the “Acceptable Price”) within the Discount Range
(for example, 80% of the par value of the Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Loans with respect to which such Lender is willing to
permit a Discounted Voluntary Prepayment at the Acceptable Price (“Offered
Loans”). Based on the Acceptable Prices and principal amounts of Loans specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the Purchasing Borrower Party, shall determine the
applicable discount for Loans (the “Applicable Discount”), which Applicable
Discount shall be (A) the percentage specified by the Purchasing Borrower Party
if the Purchasing Borrower Party has selected a single percentage pursuant to
Section 2.11(g)(ii) for the Discounted Voluntary Prepayment or (B) otherwise,
the lowest Acceptable Price at which the Purchasing Borrower Party can pay the
Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
lowest Acceptable Price); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Price, the Applicable Discount shall be the highest Acceptable Price specified
by the Lenders that is within the Discount Range. The Applicable Discount shall
be applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Loans whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Loans at any discount to
their par value within the Applicable Discount.
 
(iv)           The Purchasing Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Loans (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.
 
(v)           Each Discounted Voluntary Prepayment shall be made within two (2)
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 2.16), upon irrevocable
notice (provided that such notice may be conditioned on receiving the proceeds
of any refinancing) substantially in the form of Exhibit J hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 11:00 a.m. (New York City time), one (1) Business Day prior to the
date of such Discounted Voluntary Prepayment, which notice shall specify the
date and amount of the Discounted Voluntary Prepayment and the Applicable
Discount determined by the Administrative Agent. Upon receipt of any Discounted
Voluntary Prepayment Notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.
 
 
42

--------------------------------------------------------------------------------

 
 
(vi)           To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.11(g)(iii) above) established by the Administrative
Agent in consultation with the Borrower.
 
(vii)           Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, the Purchasing Borrower
Party may withdraw its offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice.
 
SECTION 2.12.   Fees.  (a) The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender, a ticking fee at the Applicable Ticking
Fee Rate on the amount of such Lender’s Commitment, which ticking fee shall
accrue during the period from and including December 29, 2013 to but excluding
the Closing Date.  Accrued ticking fees, to the extent not previously paid,
shall be payable on the Closing Date.  For purposes of this Section 2.12, the
“Applicable Ticking Fee Rate” shall equal (x) for the period beginning on
December 29, 2013 and ending on February 11, 2014, fifty percent (50%) of the
Applicable Rate for Eurodollar Loans and (y) thereafter, the Applicable Rate for
Eurodollar Loans.
 
(b)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent.  Fees paid shall not
be refundable under any circumstances.
 
SECTION 2.13.   Interest.  (b) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 
(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, and
after giving effect to any applicable grace period, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to 2%
plus the rate otherwise applicable thereto.
 
(d)           Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior fiscal quarter) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
 
43

--------------------------------------------------------------------------------

 
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Eurodollar Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14.   Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Eurodollar Rate, Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Eurodollar Rate, Adjusted LIBO Rate or the LIBO Rate, as applicable, for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic communication as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
 
SECTION 2.15.   Increased Costs.  (c) If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate);
 
(ii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or
 
(iii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
providedfurther that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.16.   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(f) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the actual loss, cost and
expense attributable to such event (other than lost profits).  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurodollar Loan had such event not occurred, at the Eurodollar Rate that would
have been applicable to such Eurodollar Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurodollar Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market.  A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 2.17.   Withholding of Taxes; Gross-Up.  (d) Payments Free of
Taxes.  Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes by the Borrower.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
 
(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Loan Party by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
 
46

--------------------------------------------------------------------------------

 
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)           in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed originals of
IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each Beneficial Owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;
 
 
47

--------------------------------------------------------------------------------

 
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
 
48

--------------------------------------------------------------------------------

 
 
(h)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
(i)           Defined Terms.  For purposes of this Section 2.17, the term
“applicable law” includes FATCA.
 
SECTION 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (e) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 3:00 p.m., New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, Chicago, Illinois, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), or (B) a mandatory prepayment (which shall be
applied in accordance with Section 2.11) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent from the Borrower (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), second, to pay any fees or
expense reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and any amounts owing with respect to Banking
Services Obligations and Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.22, ratably and fifth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower.  Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan, except
(a) on the expiration date of the Interest Period applicable thereto or (b) in
the event, and only to the extent, that there are no outstanding ABR Loans and,
in any such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16.  The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
 
 
49

--------------------------------------------------------------------------------

 
 
(c)           The Borrower hereby irrevocably authorizes the Administrative
Agent to charge any deposit account of the Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
 
(d)           If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(f)           If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder; application of amounts pursuant to (i) and
(ii) above shall be made in any order determined by the Administrative Agent in
its discretion.
 
SECTION 2.19.   Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
 
50

--------------------------------------------------------------------------------

 
 
(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
SECTION 2.20.   Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a); and
 
(b)           the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby.
 
SECTION 2.21.   Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 2.22.   Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent).  In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations.  The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.
 
SECTION 2.23.   Extension of Loans.
 
(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders with Loans, Incremental Term Loans or
Incremental Notes (collectively, “Existing Loans”) with a like Maturity Date, on
a pro rata basis (based on the aggregate outstanding principal amount of the
respective Existing Loans with the same Maturity Date, as the case may be) and
on the same terms to each such Lender, the Borrower may from time to time offer
to extend the maturity date for any such Existing Loans and otherwise modify the
terms of such Existing Loans pursuant to the terms of the relevant Extension
Offer (including by increasing the interest rate or fees payable in respect of
such Existing Loans and/or modifying the amortization schedule in respect of
such Lender’s Loans) (each, an “Extension”, and each group of Existing Loans, as
applicable, in each case as so extended, as well as the original Loans,
Incremental Term Loans or Incremental Notes (in each case not so extended),
being a Sub-Tranche; and any Extended Loans shall constitute a separate
Sub-Tranche from the Sub-Tranche of Existing Loans from which they were
converted), so long as the following terms are satisfied:
 
(i)           no Default or Event of Default shall have occurred and be
continuing at the time an Extension Offer is delivered to the Lenders or at the
time of the Extension;
 
(ii)          except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to the requirements of this Section 2.23, be determined by the
Borrower and set forth in the relevant Extension Offer), the Extended Loans of
any Lender (an “Extending Lender”) extended pursuant to an Extension (an
“Extended Loan”), shall be Loans, Incremental Term Loans or Incremental Notes,
as the case may be) with the same terms as the original Existing Loans from
which they were converted;
 
(iii)         the final maturity date for any Extended Loans shall be no earlier
than the then Latest Maturity Date for Loans hereunder and the amortization
schedule applicable to Extended Loans pursuant to Section 2.10(a) for periods
prior to the applicable Maturity Date may not be increased;
 
(iv)         the Weighted Average Life to Maturity of any Extended Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Loans
extended thereby;
 
(v)          any Extended Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;
 
 
52

--------------------------------------------------------------------------------

 
 
(vi)         if the aggregate principal amount of Existing Loans (calculated on
the face amount thereof) in respect of which applicable Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Existing Loans offered to be extended by the Borrower
pursuant to such Extension Offer, then the Existing Loans of the Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer;
 
(vii)        all documentation in respect of such Extension shall be consistent
with the foregoing;
 
(viii)       the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Borrower shall deliver to the
Administrative Agent one or more legal opinions reasonably satisfactory to the
Administrative Agent and a certificate of an authorized officer of each Loan
Party dated the applicable date of the Extension and executed by an authorized
officer of such Loan Party certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such extension and (y) the following
conditions shall have been satisfied and the Administrative Agent shall have
received a certificate to such effect dated the applicable date of the
Extension: (1) the representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Extension (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects), and (2) at the time of and immediately after
giving effect to such Extension, no Default shall have occurred and be
continuing;
 
(ix)          any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower; and
 
(x)           the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.
 
(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.23, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 2.11 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (A) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in Borrower’s sole discretion and may be waived by Borrower) of  Existing
Loans be tendered and (B) no Sub-Tranche of Extended Loans shall be in an amount
of less than $100,000,000 (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. Subject to compliance with
the terms of this Section 2.23, the Administrative Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.23 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.11 and
2.18) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.23.
 
 
53

--------------------------------------------------------------------------------

 
 
(c)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to its Existing Loans (or a portion
thereof).  All Extended Loans and all obligations in respect thereof shall be
Secured Obligations under this Agreement and the other Loan Documents that are
secured by all or a portion of the Collateral on a pari passu or junior lien
basis with all other applicable Obligations under this Agreement and the other
Loan Documents.  The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish new Sub-Tranches in
respect of Existing Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Sub-Tranches,
in each case on terms consistent with this Section 2.23.  Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the then Latest Maturity
Date so that such maturity date is extended to the then Latest Maturity Date (or
such later date as may be advised by local counsel to the Administrative Agent).
 
(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.23.
 
(e)           Notwithstanding anything to the contrary contained herein, no
Lender shall be required to accept an Extension Offer.
 
SECTION 2.24.   Refinancing Amendments.
 
(a)           At  any time after the Closing Date, the Borrower may obtain from
any existing Lender or any other Person reasonably satisfactory to the Borrower
and the Administrative Agent (any such existing Lender or other Person being
called an “Additional Refinancing Lender”) Credit Agreement Refinancing Debt in
respect of all or any portion of the Loans then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Other Loans), in the form of Other Loans or Other Commitments, in
each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Debt (i) will rank pari passu or junior in right of
payment and of security with the other Loans and Commitments hereunder, (ii)
have such pricing, interest, fees, premiums and optional prepayment terms as may
be agreed by the Borrower and the Additional Refinancing Lenders thereof, (iii)
not be secured by any assets that do not constitute Collateral and (iv) except
as permitted in clause (ii), will otherwise be treated hereunder no more
materially favorably taken as a whole, including with respect to covenants and
events of default, in the good faith determination of the Borrower than the
Refinanced Debt; providedfurther that the terms and conditions applicable to
such Credit Agreement Refinancing Debt may provide for additional or different
financial or other covenants or other provisions that are agreed by the Borrower
and the applicable Additional Refinancing Lenders to the extent applicable only
after the Latest Maturity Date as determined on the date such Credit Agreement
Refinancing Debt is incurred or obtained.
 
(b)           The effectiveness of any Refinancing Amendment shall be subject to
(i) the satisfaction on the date thereof of each of the following conditions:
(1) that the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of such date (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date, and that any representation or warranty which is subject
to any materiality qualifier shall be required to be true and correct in all
respects), and (2) at the time of and immediately after giving effect to such
Refinancing Amendment, no Default shall have occurred and be continuing, and,
(ii) to the extent reasonably requested by the Administrative Agent, to receipt
by the Administrative Agent of (1) customary legal opinions, board resolutions
and officers’ certificates consistent with those delivered on the Closing Date
other than changes to such legal opinion resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (2) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Credit Agreement Refinancing Debt is provided
with the benefit of the applicable Loan Documents.
 
 
54

--------------------------------------------------------------------------------

 
 
(c)           Each issuance of Credit Agreement Refinancing Debt under Section
2.24(a) shall be in an aggregate principal amount that is (x) not less than
$25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
 
(d)           Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended pursuant to a Refinancing Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Debt incurred pursuant thereto and (ii) effect such other amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.24. The Required Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Refinancing Amendment.
 
ARTICLE III
 
Representations and Warranties
 
Each Loan Party represents and warrants to the Lenders, on the Signing Date
(solely in the case of Sections 3.01, 3.02 and 3.03(c)(i)) and on the Closing
Date, that:
 
SECTION 3.01.   Organization; Powers.  Each Loan Party and each Restricted
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.
 
SECTION 3.02.   Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  This Agreement has been duly executed and delivered by each Loan
Party, and each other Loan Document to which each Loan Party is a party, when
delivered hereunder, will have been duly executed and delivered by such Loan
Party. This Agreement constitutes, and each other Loan Document when delivered
hereunder shall constitute, a legal, valid and binding obligation of each Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.   Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Restricted
Subsidiaries, (c) will not violate or result in a default under (i) any
certificate or articles of incorporation or organization, by-laws, operating,
management or partnership agreement or other organizational documents of any
Loan Party or (ii) any indenture, material agreement or other material
instrument binding upon any Loan Party or any of its Restricted Subsidiaries or
the assets of any Loan Party or any of its Restricted Subsidiaries, or give rise
to a right thereunder to require any payment to be made by any Loan Party or any
of its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 3.04.   Financial Condition; No Material Adverse Change.  (f) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2013, reported on by Ernst & Young LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP or IFRS, as applicable.
 
(b)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2013.
 
SECTION 3.05.     Properties.  (g) As of the Closing Date, Schedule 3.05 sets
forth the address of each parcel of real property that is owned or leased by
each Loan Party.  Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists.  Each of the Loan Parties and its
Restricted Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property that is material to the
businesses of the Loan Parties, free of all Liens other than those permitted by
Section 6.02.
 
(b)           Each Loan Party and each Restricted Subsidiary owns, or is
licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property necessary to its business as currently conducted, a
correct and complete list of which, as of the Closing Date, is set forth on
Schedule 3.05, and the use thereof by each Loan Party and each Restricted
Subsidiary does not infringe in any material respect upon the rights of any
other Person, and each Loan Party’s rights thereto are not subject to any
licensing agreement or similar arrangement.
 
SECTION 3.06.   Litigation and Environmental Matters.  (h) No actions, suits or
proceedings by or before any arbitrator or Governmental Authority are pending
or, to the knowledge of any Loan Party, threatened against or affecting any Loan
Party or any Restricted Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
 
(b)           Except for the Disclosed Matters (i) no Loan Party or any
Restricted Subsidiary has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Restricted Subsidiary (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (B) has become subject
to any Environmental Liability, (C) has received notice of any claim with
respect to any Environmental Liability or (D) knows of any basis for any
Environmental Liability.
 
(c)           Since the Closing Date, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 3.07.   Compliance with Laws and Agreements; No Default.  Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Restricted Subsidiary is in compliance with (i) all Requirements of Law
applicable to it or its property and (ii) all indentures, agreements and other
instruments binding upon it or its property.  No Default has occurred and is
continuing.
 
SECTION 3.08.   Investment Company Status.  No Loan Party or Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.   Taxes.  Each Loan Party and each Restricted Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not be expected to result in a
Material Adverse Effect.  No tax liens have been filed and no claims are being
asserted with respect to any such taxes.
 
SECTION 3.10.   ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  All foreign pension schemes sponsored or
maintained by the Borrower and each of its Restricted Subsidiaries is maintained
in accordance with the requirements of applicable foreign law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.11.   Disclosure.  The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Restricted Subsidiary is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished in writing by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Signing Date, as of the Signing Date.
 
SECTION 3.12.   Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date,  (a) the sum of the Indebtedness
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the assets of the Borrower and its Subsidiaries at a
fair valuation, taken as a whole, on a going concern basis; (b) the capital of
the Borrower and its Subsidiaries, taken as a whole, is not unreasonably small
in relation to the business of the Borrower and its Subsidiaries, taken as a
whole, contemplated on the Closing Date and (c) the Borrower and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, Indebtedness including current obligations beyond their ability to
pay such Indebtedness as it matures (in the ordinary course of business).  For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 3.13.   Insurance.  Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Restricted
Subsidiaries as of the Closing Date.  As of the Closing Date, all premiums in
respect of such insurance have been paid.  The Borrower maintains, and has
caused each Restricted Subsidiary to maintain, with financially sound and
reputable insurance companies, insurance on all their real and personal property
in such amounts, subject to such deductibles and self-insurance retentions and
covering such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
 
SECTION 3.14.   Capitalization and Subsidiaries.  Schedule 3.14 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
Subsidiary, (b) a true and complete listing of each class of each of the
Borrower’s authorized Equity Interests, all of which issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.14, and (c) the type of entity
of the Borrower and each Subsidiary.  All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non assessable.  Except as set forth on Schedule 3.14,
there are no outstanding commitments or other obligations of any Loan Party to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Loan
Party.
 
SECTION 3.15.   Security Interest in Collateral.  Subject to the proviso in
Section 4.02(i) with respect to any representation made under this Section 3.15
on the Closing Date, as of the Closing Date, the provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except (a) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or agreement, (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral and (c) Liens in favor of the ABL Representative
with respect to the ABL First Priority Collateral, to the extent permitted
pursuant to the Intercreditor Agreement.
 
SECTION 3.16.   Employment Matters.  As of the Closing Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of any Loan Party, threatened.  The
hours worked by and payments made to employees of the Loan Parties and their
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters.  All payments due from any Loan Party or any Restricted
Subsidiary, or for which any claim may be made against any Loan Party or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Loan Party or Restricted Subsidiary.
 
SECTION 3.17.   Federal Reserve Regulations.  No part of the proceeds of any
Loan has been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
 
SECTION 3.18.   Use of Proceeds.  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 3.19.   Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing, use of proceeds or other Transaction will violate Anti-Corruption
Laws or applicable Sanctions.
 
ARTICLE IV

 
Conditions
 
SECTION 4.01.     Signing Date.  The effectiveness of this Agreement on the
Signing Date is subject to satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:
 
(a)           Loan Agreement.  The Administrative Agent (or its counsel) shall
have received from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Signing Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization or the substantive equivalent available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.
 
(c)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of legal counsel) for which invoices have been
presented at least two days prior to the Signing Date.
 
(d)           USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders
shall have received, to the extent requested by any of the Lenders at least ten
(10) days prior to the Signing Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
for each Loan Party.
 
(e)           Representations. The representations and warranties of the Loan
Parties as of the Signing Date contained in Sections 3.01, 3.02 and 3.03(c)(i)
shall be true and correct in all material respects on and as of the Signing Date
(except in the case of any such representation and warranty which expressly
relates to a given date or period, in which case such representation and
warranty shall be true and correct in all material respects as of the respective
date or respective period, as the case may be).
 
 
59

--------------------------------------------------------------------------------

 
 
SECTION 4.02.   Closing Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)           Loan Agreement and Other Loan Documents.  The Administrative Agent
(or its counsel) shall have received (i) either (A) a counterpart of each Loan
Document signed on behalf of each party thereto or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page thereof) that each
such party has signed a counterpart of such Loan Document, (ii) Joinder
Agreements from each of the Closing Date Guarantors, and (iii) such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents and as listed on Exhibit G hereto,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsels, addressed to the Administrative Agent and the Lenders
and the other Secured Parties in substantially the forms of Exhibits B-1 and B-2
(together with any other real estate related opinions separately described
herein), all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel (except in the case of the Intercreditor Agreement, which
shall be in form and substance satisfactory to the Administrative Agent and its
counsel).
 
(b)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  With respect to the Target and its Subsidiaries that are
Loan Parties, the Administrative Agent shall have received (i) a certificate of
each such Loan Party, dated the Closing Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each such Loan Party certified by
the relevant authority of the jurisdiction of organization of such Loan Party
and a true and correct copy of its by-laws or operating, management or
partnership agreement, and (ii) a good standing certificate for each such Loan
Party from its jurisdiction of organization or the substantive equivalent
available in the jurisdiction of organization for each such Loan Party from the
appropriate governmental officer in such jurisdiction. With respect to the Loan
Parties other than the Target and its Subsidiaries, the Administrative Agent
shall have received (i) a certificate of such Loan Party certifying that there
has been no material change to the documents provided in accordance with Section
4.01(b) (and in the case of any change thereto, copies thereof certified as of a
recent date) and (ii) a good standing certificate for each such Loan Party from
its jurisdiction of organization or the substantive equivalent available in the
jurisdiction of organization for each such Loan Party from the appropriate
governmental officer in such jurisdiction.
 
(c)           Financial Statements and Projections.  The Lenders shall have
received (1) audited consolidated balance sheets and related statements of
income and cash flows of Target for the fiscal years of Target ended 2011, 2012
and 2013 and each fiscal year of Target ended thereafter and at least 90 days
prior to the Closing Date (and each Lender acknowledges receipt of the 2011,
2012 and 2013 audited balance sheets and related statements of income and cash
flows), (2) unaudited consolidated balance sheets and related statements of
income and cash flows of Target for each fiscal quarter of Target (other than
the fourth fiscal quarter of any fiscal year of Target) ended after the close of
its most recent fiscal year and at least 45 days prior to the Closing Date, and
(3) a proforma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower as of the last day of the most recently
delivered financial statements pursuant to the foregoing, prepared after giving
effect to the Transactions; provided that the filing of the required financial
statements on form 10-K or form 10-Q within such time periods by Target will
satisfy the requirement of clauses (1) and (2) of this paragraph.
 
 
60

--------------------------------------------------------------------------------

 
 
(d)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of legal counsel as required to be paid in
accordance with the Fee Letters) for which invoices have been presented  at
least two days prior to the Closing Date.  All such amounts will be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.
 
(e)           Existing Indebtedness.  On the Closing Date, after giving effect
to the Transactions, none of the Borrower, Target and any of their Subsidiaries
shall have any material third-party Indebtedness for borrowed money other than
(i) the Obligations and the “Obligations” under the ABL Credit Facility, (ii)
the Existing Convertible Notes, (iii) in the case of Target and its
Subsidiaries, Indebtedness permitted to be incurred or to remain outstanding
pursuant to the Target Acquisition Agreement and (iv) in the case of the
Borrower and its Subsidiaries, other Indebtedness in aggregate outstanding
principal amount not to exceed $25,000,000.
 
(f)           Funding Account.  The Administrative Agent shall have received a
notice setting forth the deposit account of the Borrower (the “Funding Account”)
to which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
 
(g)           Solvency.  The Administrative Agent and the Lenders shall have
received a written certification from the chief financial officer of the
Borrower that the Borrower and its Subsidiaries, on a consolidated basis after
giving effect to the Transactions, are solvent as described in Section 3.12.
 
(h)           Signing Date. The Signing Date shall have occurred.
 
(i)           Filings, Registrations and Recordings.  Subject to paragraph (l)
of this Section 4.02, all documents (including the Collateral Documents) and
instruments (including any Uniform Commercial Code financing statement)
necessary to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of itself, the Lenders and the other
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be executed and delivered and, if
applicable, in proper form for filing, registration or recordation); provided,
however, that, to the extent any Lien search or Collateral (including the
creation or perfection of any Lien) is not or cannot be provided on the Closing
Date (other than the pledge and perfection of Collateral with respect to which a
Lien may be perfected solely by the filing of financing statements under the
UCC, and the delivery of certificates for certificated Equity Interests of the
Borrower’s Domestic Subsidiaries that are part of the Collateral) after the
Borrower’s use of commercially reasonable efforts to do so without undue burden
or expense, then the provision and/or perfection, as applicable, of any such
Lien search and/or Collateral shall not constitute a condition precedent to the
Closing Date, but may instead be provided within ninety (90) days after the
Closing Date, subject to such extensions as are reasonably agreed by the
Administrative Agent.
 
 
61

--------------------------------------------------------------------------------

 
 
(j)           Target Acquisition.  The Target Acquisition Agreement (including,
but not limited to, all schedules and exhibits thereto) shall be in full force
and effect and the Target Acquisition shall be consummated pursuant to the
Target Acquisition Agreement substantially concurrently with the making of the
initial Loans hereunder without giving effect to any amendments, consents or
waivers by the Borrower (or the Borrower’s Affiliates) thereto or modifications
to the provisions thereof that, in any such case, are materially adverse to the
interests of the Arrangers, the Administrative Agent or the Lenders without the
consent of the Arrangers and the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed (it being understood and agreed
that (i) any decrease in the consideration for the Target Acquisition (other
than pursuant to any purchase price or similar adjustment provisions set forth
in the Target Acquisition Agreement), except for decreases of less than 15%
(cumulative for all such decreases) of the total consideration for the Target
Acquisition and (ii) any modifications to, without limitation, any of the
provisions to the extent relating to the Administrative Agent’s, any Arranger’s
or any Lender’s liability, jurisdiction or status as a third party beneficiary
under the Target Acquisition Agreement (including, without limitation, as set
forth in Sections 8.4(b), 9.3, 9.5, 9.10 and 9.13(b) of the Target Acquisition
Agreement) shall be deemed to be materially adverse to the interests of the
Arrangers and Lenders).
 
(k)           Target Material Adverse Effect. Since the date of the Target
Acquisition Agreement, there shall not have occurred or exist any event, change
occurrence, circumstance, effect or condition which (individually or in the
aggregate) has had, or would reasonably be expected to have, a Target Material
Adverse Effect.
 
(l)           Specified Representations. (a) Such of the representations made by
or with respect to Target in the Target Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the Borrower or its
applicable Affiliates have the right to terminate their obligations under the
Target Acquisition Agreement or decline to consummate the Target Acquisition (in
accordance with the terms thereof) as a result of a breach of such
representations in the Target Acquisition Agreement, shall be true and correct
and (b) the Specified Representations shall be true and correct in all material
respects as of the Closing Date (except in the case of any Specified
Representation which expressly relates to a given date or period, in which case
such representation and warranty shall be true and correct in all material
respects  as of the respective date or respective period, as the case may be).
 
(m)           Confidential Information Memorandum. The Arrangers (a) shall have
received one or more customary confidential information memoranda and lender
presentations customarily used for the syndication of the Loans hereunder and
(b) shall have been afforded a period of at least 15 consecutive Business Days
(provided that (i) November 29, 2013 shall be deemed not to be a business day
and (ii) such period shall either end prior to December 20, 2013 or commence
after January 6, 2014) following the date of delivery of the Information
Memorandum to the Arrangers to syndicate the Loans.
 
(n)           Schedules. Receipt by the Administrative Agent of updated
Schedules to this Agreement (if any) to replace the corresponding Schedules
attached hereto as of the Signing Date in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, provided that the
Lenders agree that such updated schedules shall be deemed to be satisfactory if
such updated Schedules (i) do not differ from the corresponding Schedules
attached hereto as of the Signing Date in a manner that is material and adverse
to the Lenders or (ii) are otherwise satisfactory to the Required Lenders (and
any references to any such Schedules in this Agreement shall thereafter refer to
such Schedules as the same may have been updated pursuant to this Section
4.02(n)).
 
(o)           ABL Credit Agreement. The Borrower shall have entered into the ABL
Credit Agreement, and such ABL Credit Agreement shall be in effect, upon terms
and conditions reasonably satisfactory to the Administrative Agent.
 
(p)           USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders
shall have received, to the extent requested by any of the Lenders at least ten
(10) days prior to the Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
for each Loan Party.
 
 
62

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to the Expiration Date (and in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Loan Party executing this Agreement covenants and agrees from and
after the Closing Date, jointly and severally with all of the other Loan
Parties, with the Lenders that:
 
SECTION 5.01.   Financial Statements; Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)           within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification, commentary or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants;
 
(b)           within forty-five (45) days after the end of each fiscal quarter
of each fiscal year of the Borrower, (i) its (x) consolidated balance sheet as
of the end of such fiscal quarter, (y) related statements of operations for such
fiscal quarter and the then elapsed portion of such fiscal year, and (z) related
statements of stockholders’ equity and cash flows for the then elapsed portion
of such fiscal year, and (ii) (x) a consolidated balance sheet for the Borrower
and its consolidated Restricted Subsidiaries as of the end of such fiscal
quarter, (y) related statements of operations for the Borrower and its
consolidated Restricted Subsidiaries for such fiscal quarter and the then
elapsed portion of such fiscal year, and (z) related statements of stockholders’
equity and cash flows for the Borrower and its consolidated Restricted
Subsidiaries for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries (or the Borrower and its
consolidated Restricted Subsidiaries, as applicable) on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
 
 
63

--------------------------------------------------------------------------------

 
 
(c)           concurrently with, or on the same day as the day of, any delivery
of financial statements under clause (a) or (b) above, a certificate of a
Financial Officer of the Borrower in substantially the form of Exhibit D
(i) certifying, in the case of the financial statements delivered under
clause (b), as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries (or the Borrower and its consolidated Restricted Subsidiaries, as
applicable) on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating the Senior Secured Net Leverage Ratio for
purposes of determining the Applicable Rate, (iv) identifying all Material
Subsidiaries, and (v) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
 
(d)           [intentionally omitted];
 
(e)           as soon as available but in any event no later than sixty (60)
days after the end of, and no earlier than thirty (30) days prior to the end of,
each fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Borrower for each month of the upcoming fiscal year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;
and
 
(f)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.
 
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System, (ii) posted or the Borrower provides a link thereto on
http://www.akorn.com; or (iii) posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which the Administrative Agent has access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by telecopy or
electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.
 
SECTION 5.02.   Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:
 
(a)           the occurrence of any Default;
 
(b)           receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that
could reasonably be expected to result in a Material Adverse Effect;
 
(c)           all amendments to the ABL Credit Facility, together with a copy of
each such amendment;
 
(d)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
 
(e)           any other development that results, or could reasonably be
expected to result, in a Material Adverse Effect.
 
 
64

--------------------------------------------------------------------------------

 
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Information required to be
delivered pursuant to clause (b), (c) and (d) of this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly or
other periodic reports containing such information, is (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System, (ii)
posted or the Borrower provides a link thereto on http://www.akorn.com; or (iii)
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Administrative Agent and the Lenders have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by telecopy or
electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.
 
SECTION 5.03.   Existence; Conduct of Business.  Each Loan Party will, and will
cause each Restricted Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03, and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.
 
SECTION 5.04.   Payment of Obligations.  Each Loan Party will, and will cause
each Restricted Subsidiary to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or Restricted Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c)  the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect; provided, however, each Loan Party will, and will cause
each Restricted Subsidiary to, remit withholding taxes and other payroll taxes
to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.
 
SECTION 5.05.    Maintenance of Properties.  Each Loan Party will, and will
cause each Restricted Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, casualty,
condemnation and ordinary wear and tear excepted.
 
SECTION 5.06.     Books and Records; Inspection Rights.  Each Loan Party will,
and will cause each Restricted Subsidiary to, (a) keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that, other than with respect to any such visits
and inspections during the continuation of an Event of Default, the Loan Parties
shall not be obligated to reimburse the Administrative Agent for the expenses of
more than one (1) such visit or inspection during any calendar year.  Each Loan
Party acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to each Loan Party’s assets (including, without limitation, the results of such
inspection) for internal use by the Administrative Agent and the Lenders.
 
 
65

--------------------------------------------------------------------------------

 
 
SECTION 5.07.   Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Restricted Subsidiary to, (i) comply with
all Requirements of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
 
SECTION 5.08.   Use of Proceeds.  The proceeds of the Loans will be used only to
finance a portion of the Transactions (including payment of Transaction-related
costs and expenses, upfront fees and original issue discount and repayment of
certain Indebtedness of the Borrower and Target) and for general corporate
purposes of the Borrower and its Subsidiaries (or, in the case of Incremental
Term Loans or Incremental Notes, as agreed between the Borrower and the Lenders
providing such Incremental Term Loans or Incremental Notes).  No part of the
proceeds of any Loan will be used, whether directly or indirectly, (i) for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X or (ii) to make any Acquisition other than the
Target Acquisition and Permitted Acquisitions.  The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C)  in any manner that would result in the violation
of  any Sanctions applicable to any party hereto.
 
SECTION 5.09.    Insurance.  Each Loan Party will, and will cause each
Restricted Subsidiary to, maintain with financially sound and reputable carriers
having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including, without limitation:  loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents.  The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.
 
SECTION 5.10.   Maintenance of Ratings.  Each Loan Party will, and will cause
each Restricted Subsidiary to, use its commercially reasonable efforts maintain
explicit public corporate and family ratings for the Borrower and its
Subsidiaries, and explicit debt ratings for the Loans, in each case, by each of
Moody’s and S&P or such other ratings agencies reasonably consented to by the
Administrative Agent.
 
SECTION 5.11.   Additional Collateral; Further Assurances.  (i) Subject to
applicable Requirement of Law, the Borrower and each Restricted Subsidiary that
is a Loan Party will cause each of its Domestic Subsidiaries formed or acquired
after the Signing Date in accordance with the terms of this Agreement to become
a Loan Party by executing a Joinder Agreement.  Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties and
obligations in such capacity under the Loan Documents and (ii) on and after the
Closing Date, will grant Liens to the Administrative Agent, for the benefit of
the Administrative Agent, the Lenders and the other Secured Parties, in any
property of such Loan Party which constitutes Collateral, including any parcel
of real property located in the U.S. owned by any Loan Party.
 
 
66

--------------------------------------------------------------------------------

 
 
(b)           The Borrower and each Restricted Subsidiary that is a Loan Party
will cause (i)100% of the issued and outstanding Equity Interests of each of its
Domestic Subsidiaries and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the Signing Date, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for U.S. federal income tax purposes to be treated as a deemed
dividend to such Foreign Subsidiary’s U.S. parent and (2) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) in
each Foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary that is a Restricted Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Loan Documents or such other security documents as
the Administrative Agent shall reasonably request.
 
(c)           Without limiting the foregoing, each Loan Party will, and will
cause each Restricted Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Sections 4.01 and 4.02, as applicable), which may be required
by any Requirement of Law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.
 
(d)           If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by the Borrower or
any Restricted Subsidiary that is a Loan Party after the Closing Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition thereof), the
Borrower will (i) notify the Administrative Agent and the Lenders thereof and,
if requested by the Administrative Agent or the Required Lenders, cause such
assets to be subjected to a Lien securing the Secured Obligations and (ii) take,
and cause each Restricted Subsidiary that is a Loan Party to take, such actions
as shall be necessary or reasonably requested by the Administrative Agent to
grant and perfect such Liens, including actions described in paragraph (c) of
this Section, all at the expense of the Loan Parties.
 
(e)           Without limiting the generality of the foregoing, each Loan Party
shall deliver Mortgages and Mortgage Instruments with respect to real property
of such Loan Party that constitutes Collateral to the extent, and within such
time period as is, reasonably required by the Administrative
Agent.  Notwithstanding the foregoing, no Mortgages or Mortgage Instruments are
required to be delivered hereunder until the date that occurs sixty (60) days
after the Closing Date (or such later date as the Administrative Agent may agree
to in its sole discretion).
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 5.12.   Designation of Subsidiaries.  The Borrower may, at any time from
and after the Closing Date, designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (ii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated as an Unrestricted Subsidiary pursuant to this
Section 5.12 and (iii) if a Restricted Subsidiary is being designated as an
Unrestricted Subsidiary hereunder, such Restricted Subsidiary, together with all
other Unrestricted Subsidiaries as of such date of designation (the “Designation
Date”), must not have contributed greater than five percent (5%) of the
Borrower’s EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as of
the most recently ended fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01.  The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an investment by the applicable Loan Party therein at the date of designation in
an amount equal to the fair market value of the applicable Loan Party’s
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date shall constitute (i) the incurrence
at the time of designation of any investment, Indebtedness or Liens of such
Subsidiary existing at such time and (ii) a return on any investment by the
applicable Loan Party in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of such Loan Party’s investment in such Subsidiary.  Notwithstanding
the foregoing, the Borrower shall not be permitted to be an Unrestricted
Subsidiary.
 
ARTICLE VI

 
Negative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full, in each case without any pending
draw, each Loan Party executing this Agreement covenants and agrees from and
after the Closing Date, jointly and severally with all of the other Loan
Parties, with the Lenders that:
 
SECTION 6.01.   Indebtedness.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           the Secured Obligations;
 
(b)           the ABL Loans;
 
(c)           Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and extensions, renewals, refinancings and replacements of any
such Indebtedness in accordance with clause (g) hereof;
 
(d)           Indebtedness of the Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary,
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Borrower or any Restricted Subsidiary that is a Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;
 
(e)           Guarantees by the Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary, provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (ii) Guarantees by the Borrower or
any Restricted Subsidiary that is a Loan Party of Indebtedness of any Restricted
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (e) shall be subordinated to the
Secured Obligations of the applicable Restricted Subsidiary on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;
 
(f)           Indebtedness of the Borrower or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (g) below; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) together with any
Refinance Indebtedness in respect thereof permitted by clause (g) below, shall
not exceed $25,000,000 at any time outstanding;
 
 
68

--------------------------------------------------------------------------------

 
 
(g)           Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (c), (f), (i) and (j) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate (other than the then-prevailing customary interest rate for
Indebtedness of such type of Refinance Indebtedness) of the Original
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any of its Restricted
Subsidiaries, (iii) no Loan Party or any of its Restricted Subsidiaries that is
not originally obligated with respect to repayment of such Original Indebtedness
is required to become obligated with respect to such Refinance Indebtedness,
(iv) such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness other than fees and interest are not less favorable to the obligor
thereunder than the original terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;
 
(h)           Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(i)           Indebtedness of any Loan Party in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;
 
(j)           Indebtedness of any Person that becomes a Subsidiary after the
Closing Date; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (k), together with any Refinance
Indebtedness in respect thereof permitted by clause (g) above, shall not exceed
$25,000,000 at any time outstanding;
 
(k)           Credit Agreement Refinance Debt; and
 
(l)           Permitted Ratio Indebtedness.
 
SECTION 6.02.   Liens.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Permitted Encumbrances;
 
 
69

--------------------------------------------------------------------------------

 
 
(c)           Liens on the Collateral securing Indebtedness incurred pursuant to
Section 6.01(b), and any extensions, renewals and replacements of any such
Indebtedness in respect thereof in accordance with Section 6.01(g), in each
case, to the extent such Indebtedness is subject to the terms of the
Intercreditor Agreement;
 
(d)           any Lien on any property or asset of the Borrower or any
Restricted Subsidiary existing on the Closing Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or such Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Closing Date, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Restricted Subsidiary; provided that (i) such Liens
secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such Liens and
the Indebtedness secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of the Borrower or such
Restricted Subsidiary;
 
(f)           any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by the Borrower or any
Restricted Subsidiary or existing on any property or asset (other than Accounts
and Inventory) of any Person that becomes a Loan Party after the Closing Date
prior to the time such Person becomes a Loan Party; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Loan Party, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Loan Party and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Loan Party, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(g)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;
 
(h)           Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
 
(i)           Liens granted by a Restricted Subsidiary that is not a Loan Party
in favor of the Borrower or another Loan Party in respect of Indebtedness owed
by such Restricted Subsidiary;
 
(j)           Liens on any property or asset of the Borrower or any Restricted
Subsidiary securing Credit Agreement Refinance Debt in accordance with the
definition thereof;
 
(k)           Liens on any property or asset of the Borrower or any Restricted
Subsidiary securing Permitted Ratio Indebtedness in accordance with the
definition thereof; and
 
(l)           Liens on assets (not constituting Collateral) of the Borrower and
its Restricted Subsidiaries not otherwise permitted above so long as the
aggregate principal amount of the Indebtedness and other obligations subject to
such Liens does not at any time exceed $25,000,000.
 
 
70

--------------------------------------------------------------------------------

 
 
SECTION 6.03.   Fundamental Changes.  (j) No Loan Party will, nor will it permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Restricted Subsidiary of the Borrower may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Loan
Party (other than the Borrower) may merge into any other Loan Party in a
transaction in which the surviving entity is a Loan Party and (iii) any
Restricted Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.
 
(b)     No Loan Party will, nor will it permit any Restricted Subsidiary to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the Signing Date and businesses reasonably
related thereto.
 
(c)     No Loan Party will change its fiscal year from the basis in effect on
the Signing Date without the consent of the Administrative Agent.
 
SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Restricted Subsidiary to, (i) purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any evidences of
Indebtedness or Equity Interests or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, (ii)
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of such Person (whether through purchase of assets, merger
or otherwise), or (iii) acquire an exclusive long-term license of rights to a
drug or other product line of any Person, except:
 
(a)           Permitted Investments, subject to control agreements in favor of
the Administrative Agent for the benefit of the Secured Parties or otherwise
subject to a perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties;
 
(b)           investments in existence on the Closing Date and described in
Schedule 6.04;
 
(c)           investments by the Borrower and the Restricted Subsidiaries in
Equity Interests in their respective Subsidiaries, provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to common stock of a Foreign
Subsidiary referred to in Section 5.11) and (B) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $7,500,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);
 
(d)           loans or advances made by any Loan Party to any Subsidiary and
made by any Subsidiary to a Loan Party or any other Subsidiary, provided that
(A) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Security Agreement and (B) the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding investments permitted under clause (B) to the
proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $7,500,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);
 
 
71

--------------------------------------------------------------------------------

 
 
(e)           Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding intercompany loans permitted under clause (B)
to the proviso to Section 6.04(d)) shall not exceed $7,500,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);
 
(f)           loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $2,000,000 in the aggregate at any one time
outstanding;
 
(g)          notes payable, or stock or other securities issued by Account
Debtors to a Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business;
 
(h)          investments in the form of Swap Agreements permitted by
Section 6.07;
 
(i)           investments of any Person existing at the time such Person becomes
a Subsidiary of the Borrower or consolidates or merges with the Borrower or any
of the Restricted Subsidiaries (including in connection with a permitted
acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;
 
(j)           investments received in connection with the disposition of assets
permitted by Section 6.05; and
 
(k)          investments constituting deposits described in clauses (c) and (d)
of the definition of the term “Permitted Encumbrances”;
 
(l)           Permitted Acquisitions;
 
(m)         Permitted Foreign Loans; and
 
(n)          other investments in an amount not to exceed, in the aggregate
together with all Restricted Payments made pursuant to Section 6.08(a)(iv) and
all prepayments, redemptions or repurchases pursuant to Section 6.08(b)(ii), the
Available Amount.
 
SECTION 6.05.   Asset Sales.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Subsidiary in
compliance with Section 6.04), except:
 
(a)           (i) sales, transfers and dispositions of (A) Inventory in the
ordinary course of business and (B) used, obsolete, worn out or surplus
Equipment or property in the ordinary course of business and (ii) sales,
transfers, dispositions or exclusive long-term licenses of property to the
extent that (A) such property is concurrently exchanged for credit against the
purchase price of similar replacement property or (B) the proceeds of such
sales, transfers, dispositions or licenses are promptly applied to the purchase
price of such replacement property;
 
 
72

--------------------------------------------------------------------------------

 
 
(b)           sales, transfers and dispositions of assets to the Borrower or any
Restricted Subsidiary, provided that any such sales, transfers or dispositions
involving a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09;
 
(c)           sales, transfers and dispositions of Accounts in connection with
the compromise, settlement or collection thereof;
 
(d)           sales, transfers and dispositions of Permitted Investments and
other investments permitted by clauses (i) and (k) of Section 6.04;
 
(e)           Sale and Leaseback Transactions permitted by Section 6.06;
 
(f)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;
 
(g)           sales, transfers and other dispositions consisting of divestitures
required by applicable law or any Governmental Authority or other regulatory
authority; and
 
(h)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other paragraph of
this Section, provided that the aggregate book value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (h) during
any fiscal year of the Borrower shall not exceed 10.0% of Total Assets as of the
most recently ended fiscal year of the Borrower (determined by reference to the
Borrower’s financial statements most recently delivered pursuant to Section
5.01(a) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to such Section, the annual financial
statements referred to in Section 3.04(a));
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.
 
SECTION 6.06.   Sale and Leaseback Transactions.  No Loan Party will, nor will
it permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by the Borrower or any Restricted Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after the Borrower or
such Restricted Subsidiary acquires or completes the construction of such fixed
or capital asset.
 
SECTION 6.07.   Swap Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or reasonably anticipated exposure (other than
those in respect of Equity Interests of the Borrower or any Restricted
Subsidiary), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.
 
 
73

--------------------------------------------------------------------------------

 
 
SECTION 6.08.   Restricted Payments; Subordinated Indebtedness.  (k) No Loan
Party will, nor will it permit any Restricted Subsidiary to, declare or make, or
agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Borrower
may declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock (in each case, other than Disqualified Equity Interests),
(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests, (iii) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Restricted Subsidiaries, and
(iv) the Borrower and its Restricted Subsidiaries may make Restricted Payments
up to an amount not to exceed, in the aggregate together with all investments
pursuant to Section 6.04(n) and all prepayments, redemptions or repurchases
pursuant to Section 6.08(b)(ii), the Available Amount.
 
(b)           No Loan Party will, nor will it permit any Restricted Subsidiary
to, make or agree to pay or make, directly or indirectly, (i) any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Subordinated Indebtedness or other
Indebtedness that is junior in right of payment to the Loans (collectively, the
“Specified Indebtedness”) other than (x) in respect of the Existing Convertible
Notes or (y) payment of regularly scheduled interest and principal payments as
and when due (including at maturity) in respect of any Specified Indebtedness
(excluding payments in respect of Subordinated Indebtedness prohibited by the
subordination provisions thereof), or (ii) any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Specified Indebtedness (other
than the Existing Convertible Notes) if, in the case of this clause (ii), the
amount thereof would exceed, in the aggregate together with all investments
pursuant to Section 6.04(n) and all Restricted Payments made pursuant to Section
6.08(a)(iv), the Available Amount. Furthermore, no Loan Party will, nor will it
permit any Restricted Subsidiary to, amend the documents evidencing any
Specified Indebtedness (or any replacements, substitutions, extensions or
renewals thereof) or pursuant to which such Specified Indebtedness is issued
where such amendment, modification or supplement amends, modifies or adds any
provisions thereof in a manner which is (A) materially adverse to the applicable
Loan Party and such Restricted Subsidiary and/or the Lenders or (B) more onerous
in any material respect than the existing applicable provisions in such
documents or the applicable provisions set forth in this Agreement, in each case
as determined by the board of directors (including an authorized committee
thereof) of the applicable Loan party in good faith.
 
SECTION 6.09.   Transactions with Affiliates.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) any investment
permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness permitted under
Section 6.01(d), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of the Borrower or any Restricted Subsidiary who
are not employees of the Borrower or any Restricted Subsidiary, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Borrower or its Subsidiaries
in the ordinary course of business and (h) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors.
 
 
74

--------------------------------------------------------------------------------

 
 
SECTION 6.10.   Restrictive Agreements.  No Loan Party will, nor will it permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the Closing Date
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to restrictions and conditions imposed by the ABL
Credit Agreement or any agreement or document governing or evidencing
refinancing Indebtedness in respect of the ABL Loans permitted under Section
6.01(g), provided that the restrictions and conditions contained in any such
agreement or document are not less favorable to the Lenders than the
restrictions and conditions imposed by the ABL Credit Agreement, (v) clause (a)
of the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (vi) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vii) the foregoing shall not apply to customary restrictions and conditions
arising in connection with any sale, transfer, lease or disposition permitted by
Section 6.05, (viii) the foregoing shall not apply to any restrictions or
conditions set forth in any agreement in effect at any time any Person becomes a
Restricted Subsidiary (but not any modification or amendment expanding the scope
of any such restriction or condition); provided, that such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary
and the restriction or condition set forth in such agreement does not apply to
the Borrower or any other Restricted Subsidiary, (ix) the foregoing shall not
apply to restrictions imposed by any agreement governing Indebtedness entered
into on or after the Closing Date and permitted under Section 6.01 that are,
taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type, so long as the Borrower
shall have determined in good faith that such restrictions will not adversely
affect in any material respect the obligation or ability of the Borrower or any
other Loan Party to make any payments required hereunder or otherwise satisfy
the Obligations, (x) the foregoing shall not apply to restrictions or conditions
contained in any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
proceeds thereof), (xi) the foregoing shall not apply to restrictions or
conditions with respect to cash collateral so long as the Lien in respect of
such cash collateral is permitted under Section 6.02, (xii) the foregoing shall
not apply to customary net worth provisions contained in real property leases or
licenses of intellectual property, so long as the Borrower has determined in
good faith that such provisions could not reasonably be expected to impair the
ability of the Borrower and the other Loan Parties to make any payments required
hereunder or otherwise satisfy the Obligations, (xiii) the foregoing shall not
apply to restrictions under agreements evidencing or governing or otherwise
relating to Indebtedness of Restricted Subsidiaries that are not Loan Guarantors
permitted under Section 6.01; provided, that such Indebtedness is only with
respect to the assets of Subsidiaries that are not Loan Guarantors, (xiv) the
foregoing shall not apply to customary provisions in joint venture agreements,
limited liability company operating agreements, partnership agreements,
stockholders agreements and other similar agreements, and (xv) the foregoing
shall not apply to restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business.
 
 
75

--------------------------------------------------------------------------------

 
 
SECTION 6.11.   Amendment of Organizational Documents.  No Loan Party will, nor
will it permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under its certificate or articles of incorporation or organization,
by-laws, operating, management or partnership agreement or other organizational
documents, to the extent any such amendment, modification or waiver would be
adverse to the Lenders.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or Restricted Subsidiary in, or in connection with, this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect when made or deemed made;
 
(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.08 or in Article VI;
 
(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.03 through 5.07 or 5.09 of this Agreement or (ii) thirty (30) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;
 
(f)           any Loan Party or Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to the expiration of all grace and notice periods applicable
thereto);
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to the expiration of all grace and notice periods
applicable thereto) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the
extent such sale or transfer is permitted by Section 6.05; provided, further,
that a breach of Section 6.13 of the ABL Credit Facility shall not constitute an
Event of Default hereunder unless and until the date on which all ABL Loans have
been declared due and payable and all “Commitments” under and as defined in the
ABL Credit Facility have been terminated;
 
 
76

--------------------------------------------------------------------------------

 
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(i)           any Loan Party or Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding described in
the preceding clause (h), (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(j)           any Loan Party or Restricted Subsidiary shall become unable, admit
in writing its inability, or publicly declare its intention not to, or fail
generally to pay its debts as they become due;
 
(k)            (i) one or more judgments for the payment of money in an
aggregate amount in excess of $20,000,000 (after giving effect to third-party
insurance from a creditworthy insurer that has not denied coverage) shall be
rendered against any Loan Party, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or Restricted Subsidiary to enforce any such
judgment; or (ii) any Loan Party or Restricted Subsidiary shall fail within
thirty (30) days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
 
(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 
(m)           a Change in Control shall occur;
 
(n)           the occurrence of any “default” or “event of default” as defined
in any Loan Document (other than this Agreement), or the breach of any of the
terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any period of grace therein provided;
 
 
77

--------------------------------------------------------------------------------

 
 
(o)           except as permitted by the terms hereof or of any Collateral
Document or otherwise expressly agreed upon pursuant to the Intercreditor
Agreement, (i) any Collateral Document shall for any reason fail to create a
valid security interest in any material portion of the Collateral purported to
be covered thereby, or (ii) other than as a result of the failure of the
Administrative Agent to take any action within its control to maintain
perfection of the Liens created in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents (excluding any
action based on facts or circumstances for which the Administrative Agent has
not been notified in accordance with the provisions of the Loan Documents), any
Lien securing any Secured Obligation shall cease to be a perfected, first
priority Lien with respect to any material portion of the Collateral;
 
(p)           any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or
 
(q)           any material provision of any Loan Document for any reason ceases
(other than pursuant to its express terms) to be valid, binding and enforceable
in accordance with its terms (or any Loan Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms).
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take the
following action:  declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Loans at the time outstanding, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in the case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.  Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.
 
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.01.   Appointment.  Each of the Lenders, on behalf of itself and any
of its Affiliates that are Secured Parties hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Collateral Document governed by the laws of such jurisdiction on such
Lender’s behalf.  The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Loan Parties shall not have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
 
78

--------------------------------------------------------------------------------

 
 
SECTION 8.02.   Rights as a Lender.  The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.
 
SECTION 8.03.   Duties and Obligations.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
SECTION 8.04.   Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
SECTION 8.05.   Actions through Sub-Agents.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
 
 
79

--------------------------------------------------------------------------------

 
 
SECTION 8.06.   Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower.  Upon
any such resignation, the Required Lenders shall have the right (with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Borrower shall be required if a
Default has occurred and is continuing), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor.  Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Collateral Document for
the benefit of the Secured Parties, the retiring Administrative Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this paragraph (it being
understood and agreed that the retiring Administrative Agent shall have no duly
or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender.  Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article, Section 2.17(d) and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.
 
SECTION 8.07.   Non-Reliance.
 
(a)           Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
 
 
80

--------------------------------------------------------------------------------

 
 
(b)           Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorneys’ fees) incurred by
the Administrative Agent or any such other Person as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
 
SECTION 8.08.   Other Agency Titles
 
.  The Syndication Agents shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to such
Lenders in their capacities as Syndication Agents, as it makes with respect to
the Administrative Agent in the preceding paragraph.
 
SECTION 8.09.   Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.  (l)  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.  The Administrative Agent shall have
the exclusive right on behalf of the Lenders to enforce the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.
 
(b)           In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the New York Uniform Commercial Code.  Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.
 
 
81

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.   Notices.  (m)  Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
 
(i)           if to any Loan Party, to the Borrower at Akorn, Inc., 1925 W.
Field Court, Suite 300, Lake Forest, Illinois  60045, Attention of Timothy Dick,
Chief Financial Officer (Telecopy No. 847-353-4936; Telephone No. 847-279-6150);
 
(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
Loan & Agency, Attention of April Yebd (Telecopy No. (888) 292-9533),with a copy
to JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, 9th Floor, Chicago, IL
60603, Attention of William Oleferchik (Telephone No. (312) 325-3093; Telecopy
No. (312) 212-5914); and
 
(iii)           if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in
paragraph (b) below shall be effective as provided in such paragraph.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender.  Each of the Administrative Agent and the Borrower
(on behalf of the Loan Parties) may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise proscribes, all such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.
 
 
82

--------------------------------------------------------------------------------

 
 
(c)           Any party hereto may change its address, facsimile number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
 
(d)           Electronic Systems.
 
(i)           Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.
 
(ii)           Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System.
 
SECTION 9.02.   Waivers; Amendments.  (n) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
 
 
83

--------------------------------------------------------------------------------

 
 
(b)           Except as provided in Section 2.09(d) (with respect to amendments
to effect the provisions of Section 2.09 in connection with an Incremental Term
Facility), Section 2.23 with respect to an Extension Amendment and Section 2.24
with respect to a Refinancing Amendment, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders; provided that no such agreement shall, without the consent of each
Lender directly and adversely affected thereby (including any such Lender that
is a Defaulting Lender but without the consent of the Required Lenders):
(i) increase the Commitment of such Lender (and no other Lender shall be deemed
to be directly and adversely affected by the increase of another Lender’s
Commitment), (ii) reduce or forgive the principal amount of any Loan or reduce
the rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder (it being understood that only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay interest at
the Default Rate or amend Section 2.13(c), to waive any Default or Event of
Default or to waive Section 2.11(c) or (d)), or (iii) postpone any scheduled
date of payment of the principal amount of any Loan, or any date for the payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of such Lender (it
being understood that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.13(c), to waive any Default or Event of Default or to
waive Section 2.11(c) or (d)); provided, further that no such agreement shall,
without the consent of each Lender (other than any Defaulting Lender),
(i) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, (ii) release all or
substantially all of the value of the Loan Guarantors (taken as a whole) (except
as otherwise permitted herein or in the other Loan Documents), (iii) except as
provided in clause (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, or (iv) permit any Loan Party to
assign its rights or obligations under any Loan Document. In addition,  no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.  The Administrative Agent may also amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04.
 
(c)           The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
provided by such Subsidiary, (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Agent may in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $5,000,000
during any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrower as to the value of any Collateral to be
so released, without further inquiry).  Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.  Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.
 
 
84

--------------------------------------------------------------------------------

 
 
(d)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash at par
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
(e)           Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency without further action or consent of
any other party if the Administrative Agent does not receive from the Required
Lenders an objection in writing to such amendment, modification or supplement
within five (5) Business Days following the Lenders’ receipt of notice thereof.
 
SECTION 9.03.   Expenses; Indemnity; Damage Waiver.  (o)  The Loan Parties
shall, jointly and severally, pay promptly following written demand (including
documentation reasonably supporting such request) (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including J.P. Morgan Securities LLC, as Arranger), including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent and J.P. Morgan Securities LLC, as Arranger, plus
one additional local counsel in each applicable jurisdiction, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of a single counsel for the Administrative Agent and the
Lenders, taken as a whole, plus one additional local counsel in each other
jurisdiction (and, in light of actual or perceived conflicts of interest or the
availability of different claims or defenses, one additional counsel for each
similarly affected group of Lenders (taken as a whole) and, if necessary, one
additional local counsel in each relevant jurisdiction for such affected group
of Lenders), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.  Expenses being reimbursed by the Loan
Parties under this Section include, without limiting the generality of the
foregoing, fees, costs and expenses incurred in connection with:
 
(i)           insurance reviews;
 
 
85

--------------------------------------------------------------------------------

 
 
(ii)           background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;
 
(iii)           Taxes, fees and other charges for (A) lien and title searches
and title insurance and (B) recording the Mortgages, filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens; and
 
(iv)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take.
 
(b)           The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Arrangers and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all actual losses,
claims, damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
single counsel for the Indemnitees taken as a whole plus, if necessary, one
additional local counsel in each relevant jurisdiction (and, in light of actual
or perceived conflicts of interest or the availability of different claims or
defenses, one additional counsel for each similarly affected group of
Indemnitees (taken as a whole) and, if necessary, one additional local counsel
in each relevant jurisdiction for such affected group of Indemnitees), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (1) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence, bad faith or willful
misconduct of such Indemnitee (or its Related Parties), or (B) a claim made by
the Borrower alleging the material breach of the Loan Documents by such
Indemnitee (or its Related Parties) or (2) arise from any disputes solely among
Indemnitees (other than any claims against an Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent, Arranger or similar role under
the Loan Documents and any other claims arising out of any act or omission of
the Borrower or any of its Affiliates).  This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.
 
(c)           To the extent that a Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the payment by any Lender of any such amount shall not
relieve such Loan Party of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, penalty, liability
or related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
 
 
86

--------------------------------------------------------------------------------

 
 
(d)           To the extent permitted by applicable law, no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.
 
(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.
 
SECTION 9.04.   Successors and Assigns. (p)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
 
(A)           the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided, further, no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund, or (1) if an Event of Default described in clause (a), (b), (h),
(i) or (j) of Article VII has occurred and is continuing or (2) an assignment
prior to the achievement of a “Successful Syndication” (as defined in the Lead
Arranger Fee Letter), any other assignee; and
 
(B)           the Administrative Agent, provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan (but not an assignment of a Commitment) to a Lender, an Affiliate of a
Lender, or an Approved Fund;
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an Affiliate of a
Lender, or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000;
 
 
87

--------------------------------------------------------------------------------

 
 
(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(C)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means a (a) natural person, (b) Defaulting Lender, (c)
Disqualified Institution, (d) holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, such holding company, investment vehicle or
trust shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments,
(y) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business,
or (e) except as set forth in Section 9.04(e), a Loan Party or a Subsidiary or
other Affiliate of a Loan Party.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
 
88

--------------------------------------------------------------------------------

 
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “ Participant”) other than an Ineligible Institution in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (ii) or (iii) of the
first or second proviso to Section 9.02(b) that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
89

--------------------------------------------------------------------------------

 
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)            Notwithstanding anything to the contrary contained herein, (x)
any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Loans to the Borrower or any
Restricted Subsidiary and (y) the Borrower and any Restricted Subsidiary may,
from time to time, purchase or prepay Loans, in each case, on a non-pro rata
basis in accordance with Section 2.11(g); provided that (i) any Loans acquired
by the Borrower or any Restricted Subsidiary shall be automatically retired and
cancelled concurrently with the acquisition thereof, and (ii) no Default or
Event of Default shall have occurred and be continuing at the time of such
assignment or sale, nor would result therefrom.
 
SECTION 9.05.   Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the the Commitments
or the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.
 
SECTION 9.06.   Counterparts; Integration; Effectiveness; Electronic
Execution.  (q)  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents, the Fee Letters and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)           Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf.  or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 9.07.   Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Loan Guarantor against any of and all the Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured.  The
applicable Lender shall notify the Borrower and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
 
SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process.  (r)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws (and not the law of conflicts) of the State of New York, but giving effect
to federal laws applicable to national banks.
 
(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
 
 
91

--------------------------------------------------------------------------------

 
 
(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.   Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by any Requirement of Law or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower, or (h)) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the Signing Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
92

--------------------------------------------------------------------------------

 
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
SECTION 9.13.   Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
no Lender shall be obligated to extend credit to the Borrower in violation of
any Requirement of Law.
 
SECTION 9.14.   USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
 
SECTION 9.15.   Disclosure.  Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
 
SECTION 9.16.   Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 9.17.   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.18.   No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
SECTION 9.19.   Authorization to Distribute Certain Materials to Public-Siders.
 
(a)           If the Borrower does not file this Agreement with the SEC, then
the Borrower hereby authorizes the Administrative Agent to distribute the
execution version of this Agreement and the Loan Documents to all Lenders,
including their Public-Siders. The Borrower acknowledges its understanding that
Public-Siders and their firms may be trading in any of the Loan Parties’
respective securities while in possession of the Loan Documents.
 
(b)           The Borrower represents and warrants that none of the information
in the Loan Documents constitutes or contains material non-public information
within the meaning of federal and state securities laws. To the extent that any
of the executed Loan Documents constitutes at any time material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
 
 
94

--------------------------------------------------------------------------------

 
 
SECTION 9.20.   Intercreditor Arrangements. Each of the Lenders hereby agrees to
be bound by the terms of the Intercreditor Agreement as if such Lender was a
signatory thereto.  Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 9.04) hereby (a) acknowledges that Chase is acting under the
Intercreditor Agreement in its capacity as Administrative Agent hereunder and as
the ABL Administrative Agent and Chase is or may be a Lender hereunder and/or a
“Lender” under the ABL Credit Agreement and (b) waives any conflict of interest,
now contemplated or arising hereafter, in connection therewith and agrees not to
assert against the Administrative Agent or the ABL Administrative Agent any
claims, cause of action, damages or liabilities of whatever kind or nature
relating thereto. Without limiting the authority granted to the Administrative
Agent in Section 8.01 hereof, each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.04) hereby authorizes and directs the
Administrative Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that the Administrative Agent and the ABL Administrative Agent
may take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Administrative Agent pursuant to this
Agreement or any other Loan Document and the exercise of any right or remedy by
the Administrative Agent hereunder or under any other Loan Document are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement, this Agreement and any other
Loan Document, the terms of the Intercreditor Agreement shall govern and control
with respect to any right or remedy. Without limiting the generality of the
foregoing, and notwithstanding anything herein to the contrary, all rights and
remedies of the Administrative Agent (and the Lenders) with respect to the ABL
First Priority Collateral shall be subject to the terms of the Intercreditor
Agreement, and until the ABL Obligations Payment Date, any obligation of the
Borrower and any Loan Guarantor hereunder or under any other Loan Document with
respect to the delivery or control of any ABL First Priority Collateral, the
novation of any lien on any certificate of title, bill of lading or other
document, the giving of any notice to any bailee or other Person, the provision
of voting rights or the obtaining of any consent of any Person, in each case in
connection with any ABL First Priority Collateral, shall be deemed to be
satisfied if the Borrower or such Loan Guarantor, as applicable, complies with
the requirements of the similar provision of the applicable ABL Loan Document.
Until the ABL Obligations Payment Date, the delivery of any ABL First Priority
Collateral to the ABL Representative pursuant to the ABL Loan Documents shall
satisfy any delivery requirement hereunder or under any other Loan Document.
 
ARTICLE X
 
Loan Guaranty
 
SECTION 10.01.   Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all costs and expenses, including,
without limitation, all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel and paralegals) and
expenses paid or incurred by the Administrative Agent and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”; provided, however, that the definition of “Guaranteed Obligations”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor).  Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.  All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
 
 
95

--------------------------------------------------------------------------------

 
 
SECTION 10.02.   Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
the Administrative Agent or any Lender to sue the Borrower, any Loan Guarantor,
any other guarantor of, or any other Person obligated for, all or any part of
the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce
its payment against any collateral securing all or any part of the Guaranteed
Obligations.
 
SECTION 10.03.   No Discharge or Diminishment of Loan Guaranty.  (s) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or in any unrelated
transactions.
 
(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 
(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy with respect to all or any part of the Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent or
any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).
 
SECTION 10.04.   Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
 
 
96

--------------------------------------------------------------------------------

 
 
SECTION 10.05.   Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent and the
Lenders.
 
SECTION 10.06.   Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative Agent
and the Lenders are in possession of this Loan Guaranty.  If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.
 
SECTION 10.07.   Information.  Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.
 
SECTION 10.08.   Termination.  Each of the Lenders may continue to make loans or
extend credit to the Borrower based on this Loan Guaranty until five (5) days
after it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of such Guaranteed Obligations.
 
SECTION 10.09.   Taxes.  Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent or Lender (as the case may be)
receives the amount it would have received had no such withholding been made.
 
 
97

--------------------------------------------------------------------------------

 
 
SECTION 10.10.   Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.
 
SECTION 10.11.   Contribution.  (t) To the extent that any Loan Guarantor shall
make a payment under this Loan Guaranty (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Loan Guarantor, exceeds the amount which otherwise would have been
paid by or attributable to such Loan Guarantor if each Loan Guarantor had paid
the aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the
same proportion as such Loan Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Loan Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than Unliquidated Obligations that have not yet arisen), and
all Commitments have terminated or expired, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
 
(b)           As of any date of determination, the “Allocable Amount” of any
Loan Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
 
(c)           This Section 10.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 10.11 is intended
to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty.
 
(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
 
(e)           The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or
expiry, on terms reasonably acceptable to the Administrative Agent, of the
Commitments and the termination of this Agreement, the Swap Agreement
Obligations and the Banking Services Obligations.
 
 
98

--------------------------------------------------------------------------------

 
 
SECTION 10.12.   Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
 
SECTION 10.13.   Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 

 
99

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
AKORN, INC.
                           
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Sr. Vice President and Secretary
            OTHER LOAN PARTIES:             AKORN (NEW JERSEY), INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            OAK PHARMACEUTICALS, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            ADVANCED VISION RESEARCH, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            AKORN OPHTHALMICS, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            AKORN ENTERPRISES, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            AKORN ANIMAL HEALTH, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
 

 
 
 
Signature Page to Loan Agreement
Akorn, Inc.
 
 

--------------------------------------------------------------------------------

 
 
 
 

  AKORN SALES, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            INSPIRE PHARMACEUTICALS, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
                           
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 
         
By
/s/ William J. Oleferchik
     
Name: William J. Oleferchik
     
Title: Managing Director
 

 
 
 
 
 
Signature Page to Loan Agreement
Akorn, Inc.
 
 

--------------------------------------------------------------------------------

 
 
COMMITMENT SCHEDULE
 
Lender
Commitment
JPMorgan Chase Bank, N.A.
$600,000,000
   
Total
$600,000,000



 
 
 
 
 
 
 
 
 
 
 
Commitment Schedule

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
Assignor:
_____________________________
2.
Assignee:
_____________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrower(s):
Akorn, Inc.
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Loan Agreement
5.
Loan Agreement:
The Loan Agreement dated as of April 17, 2014 among Akorn, Inc., the other Loan
Parties party thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other agents parties thereto
      6. 
Assigned Interest:
 



 
Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of
Commitment/Loans2
$
$
%
$
$
%
$
$
%

 
 
 
 
 

--------------------------------------------------------------------------------

1 Select as applicable.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
Effective Date:  _____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

  ASSIGNOR         [NAME OF ASSIGNOR]               By:       Title:        
ASSIGNEE         [NAME OF ASSIGNEE]               By:       Title:

 
 

 
 
Exhibit A-2

--------------------------------------------------------------------------------

 
 


[Consented to and]3 Accepted:
 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
 
 

By       Title:        

 
 
[Consented to:]4
 
AKORN, INC.
 
 

By       Title:        



 
 
 
 



--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.
4 To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.
 
 
Exhibit A-3

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.        Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.        Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
satisfies the requirements, if any, specified in the Loan Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Section ___ thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.
 
Acceptance of the terms of this Assignment and Assumption by the Assignee and
the Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 


EXHIBIT B-1
 
OPINION OF NEW YORK COUNSEL FOR THE BORROWER
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 


 
EXHIBIT B-2
 
OPINION OF LOUISIANA COUNSEL FOR THE BORROWER
 


 


 
 
 
 
 


 
 
Exhibit B-2

--------------------------------------------------------------------------------

 


EXHIBIT C
 
[RESERVED]
 
 
 
 
 
 
 
 
 

 
 
Exhibit C-1

--------------------------------------------------------------------------------

 


EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
To:
The Lenders parties to the

 
Loan Agreement Described Below

 
This Compliance Certificate is furnished pursuant to that certain Loan Agreement
dated as of April 17, 2014 (as amended, modified, renewed or extended from time
to time, the “Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan
Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected             of the Borrower;
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add:  and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];
 
3.           The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement; and
 
4.           I hereby certify that no Loan Party has changed (i) its name,
(ii) its chief executive office, (iii) principal place of business, (iv) the
type of entity it is or (v) its state of incorporation or organization without
having given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
 
 

           

 

 
Exhibit D-1

--------------------------------------------------------------------------------

 
 
The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered this     day
of          ,    .
 
 

      By:         Name:       Title:  

 
 
 
 
 
Exhibit D-2

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E
 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of _________________,____,
20__, is entered into between _______________________________________, a
_____________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Loan Agreement dated as of April 17, 2014 (as the same may be amended, modified,
extended or restated from time to time, the “Loan Agreement”) among Akorn, Inc.
(the “Borrower”), the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent for the Lenders.  All capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
 
1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Loan Agreement and a “Loan Guarantor” for all purposes of
the Loan Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Loan Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Loan Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Loan Agreement, *[and]* (b) all
of the covenants set forth in Articles V and VI of the Loan Agreement *[and
(c) all of the guaranty obligations set forth in Article X of the Loan
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Loan Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Loan Agreement, the prompt payment and
performance of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.]*  *[The New
Subsidiary has delivered to the Administrative Agent an executed Loan
Guaranty.]*
 
2.           If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Administrative
Agent in accordance with the Loan Agreement.
 
3.           The address of the New Subsidiary for purposes of Section 9.01 of
the Loan Agreement is as follows:
 
                                     
                                     
                                     
 
 
 
Exhibit E-1

--------------------------------------------------------------------------------

 
 
4.           The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.
 
5.           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
 
6.           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
 

  [NEW SUBSIDIARY]           By:
_______________________________________________________   Name:
_____________________________________________________   Title:
______________________________________________________       Acknowledged and
accepted:       JPMORGAN CHASE BANK, N.A., as Administrative Agent           By:
_______________________________________________________   Name:
_____________________________________________________   Title:
______________________________________________________

 
 
 
 
Exhibit E-2

--------------------------------------------------------------------------------

 
 
 


EXHIBIT F-1
 
[FORM OF]

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Loan Agreement dated as of April 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 

[NAME OF LENDER]               By: _____________________________      Name:    
Title:         Date:   _______________ __20 [    ]  

 
 
 
Exhibit F-1-1

--------------------------------------------------------------------------------

 


EXHIBIT F-2
 
[FORM OF]

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Loan Agreement dated as of April 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 

[NAME OF PARTICIPANT]               By: _____________________________      Name:
    Title:         Date:   _______________ __20 [    ]  

 
 
 
Exhibit F-2-1

--------------------------------------------------------------------------------

 


EXHIBIT F-3
 
[FORM OF]

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Loan Agreement dated as of April 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 

[NAME OF PARTICIPANT]               By: _____________________________      Name:
    Title:         Date:   _______________ __20 [    ]  

 
 
 
Exhibit F-3-1

--------------------------------------------------------------------------------

 
 


EXHIBIT F-4
 
[FORM OF]

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Loan Agreement dated as of April 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 
 

[NAME OF LENDER]               By: _____________________________      Name:    
Title:         Date:   _______________ __20 [    ]  

 
 
 
 
Exhibit F-4-1

--------------------------------------------------------------------------------

 


EXHIBIT G


LIST OF CLOSING DOCUMENTS
 
 
 
 
 
 
 
 
 
Exhibit G

--------------------------------------------------------------------------------

 
 
EXHIBIT H
[FORM OF] DISCOUNTED PREPAYMENT OPTION NOTICE




Dated:   ____________, 20[ ]




To:           JPMORGAN CHASE BANK, N.A., as Administrative Agent




Ladies and Gentlemen:


This Discounted Prepayment Option Notice is delivered to you pursuant to Section
2.11(g)(ii) of that certain Loan Agreement, dated as of April 17, 2014 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Agreement”, the terms defined therein being
used herein as therein defined), among Akorn, Inc., a Louisiana corporation (the
“Borrower”),  the lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other agents, bookrunners and arrangers party thereto.


Purchasing Borrower Party hereby notifies you that, effective as of
[___________, 20__], pursuant to Section 2.11(g)(ii) of the Agreement,
Purchasing Borrower Party hereby notifies each Lender that it is seeking:



1.    
to prepay Loans at a discount in an aggregate principal amount of
[$___________________________]1  (the “Proposed Discounted Prepayment Amount”);



2.    
a percentage discount to the par value of the principal amount of Loans greater
than or equal to _______% of par value but less than or equal to [_______]% of
par value (the “Discount Range”).



3.    
a Lender Participation Notice on or before [___________, 20__]2, as determined
pursuant to Section 2.11(g)(ii) of the Agreement (the “Acceptance Date”), and
Purchasing Borrower Party expressly agrees that this Discounted Prepayment
Option Notice is subject to the provisions of Section 2.11(g) of the Agreement.





Purchasing Borrower Party hereby represents and warrants to the Administrative
Agent on behalf of the Administrative Agent and the Lenders as follows:




1.    
No Default or Event of Default has occurred and is continuing, or would result
from Purchasing Borrower Party making the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment).



2.    
Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 2.11(g) of the Agreement has been satisfied.

 
Purchasing Borrower Party respectfully requests that Administrative Agent
promptly notify each Lender party to the Agreement of this Discounted Prepayment
Option Notice.
 
 
 

--------------------------------------------------------------------------------

1           Insert amount that is minimum of $10 million.
2           Insert date (a Business Day) that is at least five Business Days
after date of the Discounted Prepayment Option Notice.
 
 
 
Exhibit H-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.
 

 
[PURCHASING BORROWER PARTY]
         
By:  _______________________________________
 
Name:  _____________________________________
 
Title:  ______________________________________

 
 
 
 
 
 
 
 
 
Exhibit H-2

--------------------------------------------------------------------------------

 
 
EXHIBIT I


[FORM OF] LENDER PARTICIPATION NOTICE


Dated:   _____________, 20[ ]


To:         JPMorgan Chase Bank, N.A., as Administrative Agent




Ladies and Gentlemen:


Reference is made to (a) that certain Loan Agreement, dated as of April 17, 2014
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Agreement”, the terms defined therein being
used herein as therein defined), among Akorn, Inc., a Louisiana corporation (the
“Borrower”), the lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other agents, bookrunners and arrangers party thereto, and (b) that certain
Discounted Prepayment Option Notice, dated ___________, 20__, from Borrower or
one of its Subsidiaries (the “Discounted Prepayment Option Notice
”).  Capitalized terms used herein and not defined herein or in the Agreement
shall have the meaning ascribed to such terms in the Discounted Prepayment
Option Notice.




The undersigned Lender hereby gives you notice, pursuant to Section 2.11(g)(iii)
of the Agreement, that it is willing to accept a Discounted Voluntary Prepayment
on Loans held by such Lender:


1.     
in a maximum aggregate principal amount of $___________________________  of
Loans (the “Offered Loans”), and



2.     
at a percentage discount to par value of the principal amount of Offered Loans
equal to [_______]1%   of par value (the “Acceptable Discount”).



The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.11(g) of the Agreement.  Furthermore, conditioned upon
the Applicable Discount determined pursuant to Section 2.11(g)(iii) of the
Agreement being a percentage of par value less than or equal to the Acceptable
Discount, the undersigned Lender hereby expressly consents and agrees to a
prepayment of its Loans pursuant to Section 2.11(g) of the Agreement in an
aggregate principal amount equal to the Offered Loans, as such principal amount
may be reduced if the aggregate proceeds required to prepay Qualifying Loans
(disregarding any interest payable in connection with such Qualifying Loans)
would exceed the Proposed Discounted Prepayment Amount for the relevant
Discounted Voluntary Prepayment, and acknowledges and agrees that such
prepayment of its Loans will be allocated at par value, but the actual payment
made to such Lender will be reduced in accordance with the Applicable Discount.
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------

1           Insert amount within Discount Range that is a multiple of 25 basis
points.
 
 
 
Exhibit I-1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.
 

 
[NAME OF LENDER]
     
By:  __________________________________
 
Name:  ________________________________
 
Title:  _________________________________
     
By:  __________________________________
 
Name:  ________________________________
 
Title:  ________________________________2 




--------------------------------------------------------------------------------

2           If a second signature is required.
 
 
 
 
Exhibit I-2

--------------------------------------------------------------------------------

 
 
EXHIBIT J




[FORM OF] DISCOUNTED VOLUNTARY PREPAYMENT NOTICE


Date:  ___________, 20__




To:           JPMORGAN CHASE BANK, N.A., as Administrative Agent




Ladies and Gentlemen:


This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.11(g)(v) of that certain Loan Agreement, dated as of April 17, 2014
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Agreement”, the terms defined therein being
used herein as therein defined), among Akorn, Inc., a Louisiana corporation (the
“Borrower”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) and the other agents, bookrunners
and arrangers party thereto.


A Purchasing Borrower Party hereby irrevocably notifies you that, pursuant to
Section 2.11(g)(v) of the Agreement, the Purchasing Borrower Party will make a
Discounted Voluntary Prepayment to each Lender with Qualifying Loans, which
shall be made:


1.    
on or before [___________, 201_]1 , as determined pursuant to Section
2.11(g)(ii) of the Agreement,



2.    
in the aggregate principal amount of $___________________________ of Loans, and



3.    
at a percentage discount to the par value of the principal amount of the Loans
equal to [_______]% of par value (the “Applicable Discount”).





The Purchasing Borrower Party expressly agrees that this Discounted Voluntary
Prepayment Notice is irrevocable and is subject to the provisions of Section
2.11(g) of the Agreement.


Borrower hereby represents and warrants to the Administrative Agent on behalf of
the Administrative Agent and the Lenders as follows:


1.    
No Default or Event of Default has occurred and is continuing or would result
from the Purchasing Borrower Party making the Discounted Voluntary Prepayment
(after giving effect to any related waivers or amendments obtained in connection
with such Discounted Voluntary Prepayment).



2.    
Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 2.11(g) of the Agreement has been satisfied.

 
 



--------------------------------------------------------------------------------

1           Insert date (a Business Day) that is no later than one (1) Business
Day after date of this Notice and no later than two (2) Business Days after the
Acceptance Date (or such later date as the Administrative Agent shall reasonably
agree, given the time required to calculate the Applicable Discount and
determine the amount and holders of Qualifying Loans).
 
 
Exhibit J-1

--------------------------------------------------------------------------------

 
 
The Purchasing Borrower Party  acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of the foregoing in connection
with extending Offered Loans and the acceptance of any Discounted Voluntary
Prepayment made as a result of this Discounted Voluntary Prepayment Notice.


The Purchasing Borrower Party  respectfully requests that Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Voluntary Pre-payment Notice.
 
 
 
 
 
Exhibit J-2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.
 

 
[PURCHASING BORROWER PARTY]
         
By:  ___________________________________
 
Name:  _________________________________
 
Title:  __________________________________

 
 
 
Exhibit J-3